Exhibit 10.1.4

 

PACIFIC CAPITAL BANCORP EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST

 

January 1, 2001 Restatement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE

 

ARTICLE I DEFINITIONS 1.1    Plan Definitions    2 1.2    Interpretation    8
ARTICLE II SERVICE 2.1    Special Definitions    9 2.2    Crediting of Hours of
Service    10 2.3    Hours of Service Equivalencies    11 2.4    Limitations on
Crediting of Hours of Service    11 2.5    Department of Labor Rules    12 2.6
   Years of Eligibility Service    12 2.7    Years of Vesting Service    12 2.8
   Exclusion of Vesting Service Completed Following a Break for Determining
Vested Interest in Prior Accrued Benefit    13 2.9    Crediting of Hours of
Service with Respect to Short Computation Periods    13 2.10    Crediting of
Service on Transfer or Amendment    14 ARTICLE III ELIGIBILITY 3.1   
Eligibility    15 3.2    Transfers of Employment    15 3.3    Reemployment    15
3.4    Notification Concerning New Eligible Employees    16 3.5    Effect and
Duration    16 ARTICLE IV NO CASH OR DEFERRED ARRANGEMENT 4.1    No Cash or
Deferred Arrangement    17

 

i



--------------------------------------------------------------------------------

ARTICLE V AFTER-TAX AND ROLLOVER CONTRIBUTIONS 5.1    No After-Tax Contributions
   18 5.2    No Rollover Contributions    18 ARTICLE VI EMPLOYER CONTRIBUTIONS
6.1    Contribution Period    19 6.2    Employer Contributions    19 6.3   
Allocation of Employer Contributions    19 6.4    Verification of Amount of
Employer Contributions by the Sponsor    19 6.5    Payment of Employer
Contributions    20 6.6    Allocation Requirements for Employer Contributions   
20 6.7    Exceptions to Allocation Requirements for Employer Contributions    20
6.8    Vesting of Employer Contributions    20 6.9    Election of Former Vesting
Schedule    21 ARTICLE VII LIMITATIONS ON CONTRIBUTIONS 7.1    Definitions    23
7.2    Code Section 415 Limitations on Crediting of Contributions and
Forfeitures    23 7.3    Application of Code Section 415 Limitations Where
Participant is Covered Under Other Qualified Defined Contribution Plan    25 7.4
   Scope of Limitations    25 7.5    Code Section 1042 Sale Limitations    25
ARTICLE VIII TRUST FUNDS AND ACCOUNTS 8.1    General Fund    27 8.2    Employer
Stock Investment Fund    27 8.3    Suspense Fund    27 8.4    Diversification
Investment Funds    27 8.5    Income on Trust    27 8.6    Participant Accounts
   28 8.7    Sub-Accounts    28

 

ii



--------------------------------------------------------------------------------

ARTICLE IX LIFE INSURANCE CONTRACTS 9.1    Purchase of Contracts    29 9.2   
Payment of Premiums    29 9.3    Overriding Conditions and Limitations    29 9.4
   Death Benefits    30 ARTICLE X INVESTMENT OF CONTRIBUTIONS 10.1    Investment
in Employer Stock    31 10.2    Diversification Requirements    31 ARTICLE XI
CREDITING AND VALUING ACCOUNTS 11.1    Crediting Accounts    32 11.2    Valuing
Accounts    32 11.3    Plan Valuation Procedures    32 11.4    Finality of
Determinations    33 11.5    Notification    33 11.6    Disposition of Dividends
on Allocated Shares    33 11.7    Disposition of Income Earned on Unallocated
Employer Stock    34 ARTICLE XII EXEMPT LOANS 12.1    Purpose of Exempt Loan   
35 12.2    Restrictions on Exempt Loans    35 12.3    Sale or Repurchase of
Shares of Employer Stock    36 ARTICLE XIII WITHDRAWALS WHILE EMPLOYED 13.1   
No In-Service Withdrawals    37 ARTICLE XIV TERMINATION OF EMPLOYMENT AND
SETTLEMENT DATE 14.1    Termination of Employment and Settlement Date    38 14.2
   Separate Accounting for Non-Vested Amounts    38 14.3    Disposition of
Non-Vested Amounts    38 14.4    Treatment of Forfeited Amounts    39 14.5   
Recrediting of Forfeited Amounts    39

 

iii



--------------------------------------------------------------------------------

ARTICLE XV DISTRIBUTIONS 15.1    Distributions to Participants    41 15.2   
Special Commencement and Distribution Rules    41 15.3    Special In-Service
Distributions    41 15.4    Distributions to Beneficiaries    41 15.5    Cash
Outs and Participant Consent    42 15.6    Required Commencement of Distribution
   42 15.7    Transition Rules for Required Commencement of Distribution    43
15.8    Reemployment of a Participant    43 15.9    Restrictions on Alienation
   43 15.10    Facility of Payment    43 15.11    Inability to Locate Payee   
44 15.12    Distribution Pursuant to Qualified Domestic Relations Orders    44
ARTICLE XVI FORM OF PAYMENT 16.1    Normal Form of Payment    45 16.2   
Optional Form of Payment    45 16.3    Change of Election    45 16.4    Direct
Rollover    45 16.5    Notice Regarding Forms of Payment    46 16.6   
Reemployment    47 16.7    Distribution in the Form of Employer Stock    47 16.8
   Put Option    47 ARTICLE XVII BENEFICIARIES 17.1    Designation of
Beneficiary    49 17.2    Spousal Consent Requirements    49 ARTICLE XVIII
ADMINISTRATION 18.1    Authority of the Sponsor    50 18.2    Discretionary
Authority    50 18.3    Action of the Sponsor    50 18.4    Claims Review
Procedure    51 18.5    Qualified Domestic Relations Orders    52

 

iv



--------------------------------------------------------------------------------

18.6    Indemnification    52 18.7    Actions Binding    52 ARTICLE XIX
AMENDMENT AND TERMINATION 19.1    Amendment    53 19.2    Limitation on
Amendment    53 19.3    Termination    53 19.4    Reorganization    54 19.5   
Withdrawal of an Employer    54 ARTICLE XX ADOPTION BY OTHER ENTITIES 20.1   
Adoption by Related Companies    55 20.2    Effective Plan Provisions    55
ARTICLE XXI MISCELLANEOUS PROVISIONS 21.1    No Commitment as to Employment   
56 21.2    Benefits    56 21.3    No Guarantees    56 21.4    Expenses    56
21.5    Precedent    56 21.6    Duty to Furnish Information    56 21.7   
Merger, Consolidation, or Transfer of Plan Assets    57 21.8    Back Pay Awards
   57 21.9    Condition on Employer Contributions    57 21.10    Return of
Contributions to an Employer    57 21.11    Validity of Plan    58 21.12   
Trust Agreement    58 21.13    Parties Bound    58 21.14    Application of
Certain Plan Provisions    58 21.15    Merged Plans    58 21.16    Transferred
Funds    59 21.17    Veterans Reemployment Rights    59 21.18    Delivery of
Cash Amounts    59 21.19    Written Communications    59 21.20    Prohibited
Obligations    59 21.21    Exercise of Voting Rights with Respect to Employer
Stock    59

 

v



--------------------------------------------------------------------------------

ARTICLE XXII TOP-HEAVY PROVISIONS 22.1    Definitions    61 22.2   
Applicability    63 22.3    Minimum Employer Contribution    63 22.4   
Accelerated Vesting    64 ARTICLE XXIII EFFECTIVE DATE 23.1    GUST Effective
Dates    65

 

vi



--------------------------------------------------------------------------------

PREAMBLE

 

The Pacific Capital Bancorp Employee Stock Ownership Plan and Trust, originally
effective as of January 1, 1985, is hereby amended and restated in its entirety.
Except as otherwise specifically provided in Article XXIII, this amendment and
restatement shall be effective as of January 1, 2001. The Plan, as amended and
restated hereby, is intended to qualify as a profit-sharing plan under Code
Section 401(a) and as an employee stock ownership plan satisfying the
requirements of Code Section 4975(e)(7). The Plan is maintained for the
exclusive benefit of eligible employees and their beneficiaries.

 

Notwithstanding any other provision of the Plan to the contrary, a Participant’s
vested interest in his Account under the Plan on and after the effective date of
this amendment and restatement shall be not less than his vested interest in his
account on the day immediately preceding the effective date.

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

 

1.1 Plan Definitions

 

As used herein, the following words and phrases have the meanings hereinafter
set forth, unless a different meaning is plainly required by the context:

 

An “Account” means the account maintained by the Trustee in the name of a
Participant that reflects his interest in the Trust and any Sub-Accounts
maintained thereunder, as provided in Article VIII.

 

The “Administrator” means the Sponsor unless the Sponsor designates another
person or persons to act as such.

 

An “After-Tax Contribution” means any after-tax employee contribution made by a
Participant to the Plan as may be permitted under Article V or as may have been
permitted under the terms of the Plan prior to this amendment and restatement or
any after-tax employee contribution made by a Participant to another plan that
is transferred directly to the Plan.

 

The “Beneficiary” of a Participant means the person or persons entitled under
the provisions of the Plan to receive distribution hereunder in the event the
Participant dies before receiving distribution of his entire interest under the
Plan.

 

A Participant’s “Benefit Payment Date” means the first day on which all events
have occurred which entitle the Participant to receive payment of his benefit.

 

A “Break in Service” means any “computation period” (as defined in Section 2.1
for purposes of determining years of Vesting Service) during which a person
completes fewer than 501 Hours of Service except that no person shall incur a
Break in Service solely by reason of temporary absence from work not exceeding
12 months resulting from illness, layoff, or other cause if authorized in
advance by an Employer or a Related Company pursuant to its uniform leave
policy, if his employment shall not otherwise be terminated during the period of
such absence.

 

A Participant’s “Cash Sub-Account” means the Sub-Account established to reflect
the Participant’s interest in the Plan, if any, that is attributable to
contributions, forfeitures, and dividends made in a form other than Employer
Stock.

 

The “Code” means the Internal Revenue Code of 1986, as amended from time to
time. Reference to a Code section includes such section and any comparable
section or sections of any future legislation that amends, supplements, or
supersedes such section.

 

2



--------------------------------------------------------------------------------

The “Compensation” of a Participant for any period means the wages as defined in
Code Section 3401(a), determined without regard to any rules that limit
compensation included in wages based on the nature or location of the employment
or services performed, and all other payments made to him for such period for
services as an Employee for which his Employer is required to furnish the
Participant a written statement under Code Sections 6041(d), 6051(a)(3), and
6052 (commonly referred to as W-2 earnings).

 

In addition to the foregoing, Compensation includes any amount that would have
been included in the foregoing description, but for the Participant’s election
to defer payment of such amount under Code Section 125, 402(e)(3), 402(h)(1)(B),
403(b), or 457(b) and certain contributions described in Code Section 414(h)(2)
that are picked up by the employing unit and treated as employer contributions
and qualified transportation fringes excluded from taxable compensation under
Code Section 132(f)(4).

 

In no event, however, shall the Compensation of a Participant taken into account
under the Plan for any Plan Year exceed $150,000 (subject to adjustment annually
as provided in Code Sections 401(a)(17)(B) and 415(d); provided, however, that
the dollar increase in effect on January 1 of any calendar year, if any, is
effective for Plan Years beginning in such calendar year). If the Compensation
of a Participant is determined over a period of time that contains fewer than 12
calendar months, then the annual compensation limitation described above shall
be adjusted with respect to that Participant by multiplying the annual
compensation limitation in effect for the Plan Year by a fraction the numerator
of which is the number of full months in the period and the denominator of which
is 12; provided, however, that no proration is required for a Participant who is
covered under the Plan for less than one full Plan Year if the formula for
allocations is based on Compensation for a period of at least 12 months.

 

For a Participant’s initial year of participation, Compensation shall be
recognized as of the Enrollment Date on which the Participant first becomes an
Eligible Employee.

 

A “Contribution Period” means the period specified in Article VI for which
Employer Contributions shall be made.

 

“Disabled” means a Participant can no longer continue in the service of his
employer because of a mental or physical condition that is likely to result in
death or is expected to continue for a period of at least six months. A
Participant shall be considered Disabled only if he is eligible to receive a
disability benefit under the terms of the Social Security Act.

 

A “Disqualified Person” means any person who is a disqualified person under Code
Section 4975(e)(2), including: (i) any person who is a fiduciary with respect to
the Plan, (ii) any person providing services to the Plan, (iii) any Employer
under the Plan, (iv) any employee organization any of whose members are covered
under the Plan, (v) any owner (direct or indirect) of 50 percent or more of the
total combined voting power of all classes of voting stock or of the total value
of all classes of stock of an Employer, (vi) any officer, director or ten
percent shareholder of an Employer, and (vii) any Highly Compensated Employee
earning ten percent or more of an Employer’s yearly wages.

 

3



--------------------------------------------------------------------------------

The “Early Retirement Date” of an employee means the later of the date he
attains age 55 and completes 20 years of Vesting Service.

 

An “Eligible Employee” means any Employee who has met the eligibility
requirements of Article III to participate in the Plan; provided, however, that
any employee who has made an election not to participate in the Plan for a Plan
Year, as provided in Article III, shall not be considered an Eligible Employee
for such Plan Year.

 

The “Eligibility Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his eligibility to participate in the Plan as may be required under Article III.

 

An “Employee” means any person who is classified by an Employer, in accordance
with its payroll records, as an employee of the Employer and any “leased
employee” (other than an “excludable leased employee) of an Employer, other than
any such employee or “leased employee” who is covered by a collective bargaining
agreement that does not specifically provide for coverage under the Plan. Any
individual who is not treated by an Employer as a common law employee of the
Employer shall be excluded from Plan participation even if a court or
administrative agency determines that such individual is a common law employee
and not an independent contractor.

 

A “leased employee” means any person who performs services for an Employer or a
Related Company (the “recipient”) (other than an employee of the “recipient”)
pursuant to an agreement between the “recipient” and any other person (the
“leasing organization”) on a substantially full-time basis for a period of at
least one year, provided that such services are performed under primary
direction of or control by the “recipient”. An “excludable leased employee”
means any “leased employee” of the “recipient” who is covered by a money
purchase pension plan maintained by the “leasing organization” which provides
for (i) a nonintegrated employer contribution on behalf of each participant in
the plan equal to at least ten percent of compensation, (ii) full and immediate
vesting, and (iii) immediate participation by employees of the “leasing
organization” (other than employees who perform substantially all of their
services for the “leasing organization” or whose compensation from the “leasing
organization” in each plan year during the four-year period ending with the plan
year is less than $1,000); provided, however, that “leased employees” do not
constitute more than 20 percent of the “recipient’s” nonhighly compensated work
force. For purposes of this Section, contributions or benefits provided to a
“leased employee” by the “leasing organization” that are attributable to
services performed for the “recipient” shall be treated as provided by the
“recipient”.

 

An “Employer” means the Sponsor and any entity which has adopted the Plan as may
be provided under Article XX.

 

4



--------------------------------------------------------------------------------

An “Employer Contribution” means the amount, if any, that an Employer
contributes to the Plan as may be provided under Article VI or Article XXII.

 

“Employer Stock” means common stock issued by an Employer or a Related Company
that is readily tradable on an established securities market. If there is no
common stock of an Employer or a Related Company that is readily tradable on an
established securities market, then Employer Stock means common stock of an
Employer or a Related Company having a combination of voting and dividend rights
equal to or in excess of (i) the class of common stock having the greatest
voting power and (ii) the class of common stock having the greatest dividend
rights. Noncallable preferred stock is deemed to be Employer Stock if it is
convertible at any time to stock that constitutes Employer Stock and such
conversion is at a reasonable price, determined as of the date such preferred
stock is acquired by the Trust Fund. For purposes of the foregoing, preferred
stock is treated as noncallable if after any call there is a reasonable
opportunity for conversion that meets the requirements of the preceding
sentence.

 

An “Enrollment Date” means the first day of each calendar month.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to a section of ERISA includes such section and any
comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.

 

An “Exempt Loan” means any loan made to the Plan by a Disqualified Person or
guaranteed by a Disqualified Person that satisfies the requirements of IRS
Regulations Section 54.4975-7(b), including a direct loan of cash, a
purchase-money transaction, or an assumption of an obligation of the Trust.

 

The “General Fund” means a Trust Fund maintained by the Trustee as required to
hold and administer any assets of the Trust that are not allocated among any
separate Investment Funds as may be provided in the Plan or the Trust Agreement.
No General Fund shall be maintained if all assets of the Trust are allocated
among separate Investment Funds.

 

A “Highly Compensated Employee” means any Employee or former Employee who is a
“highly compensated active employee” or a “highly compensated former employee”
as defined hereunder.

 

A “highly compensated active employee” includes any Employee who performs
services for an Employer or any Related Company during the Plan Year and who (i)
was a five percent owner at any time during the Plan Year or the “look back
year” or (ii) received “compensation” from the Employers and Related Companies
during the “look back year” in excess of $80,000 (subject to adjustment annually
at the same time and in the same manner as under Code Section 415(d)) and was in
the top paid group of employees for the “look back year”. An Employee is in the
top paid group of employees if he is in the top 20 percent of the employees of
his Employer and all Related Companies when ranked on the basis of
“compensation” paid during the “look back year”.

 

5



--------------------------------------------------------------------------------

For Plan Years prior to the effective date of this amendment, an individual was
considered a “highly compensated active employee” under clause (ii) without
regard to whether he was in the top paid group of employees for the “look back
year”. “Highly compensated active employees” were determined without regard to
the top paid group for the following Plan Year: 1997.

 

A “highly compensated former employee” includes any Employee who (1) separated
from service from an Employer and all Related Companies (or is deemed to have
separated from service from an Employer and all Related Companies) prior to the
Plan Year, (2) performed no services for an Employer or any Related Company
during the Plan Year, and (3) was a “highly compensated active employee” for
either the separation year or any Plan Year ending on or after the date the
Employee attains age 55, as determined under the rules in effect under Code
Section 414(q) for such year.

 

The determination of who is a Highly Compensated Employee hereunder, including
determinations as to the number and identity of employees in the top paid group,
shall be made in accordance with the provisions of Code Section 414(q) and
regulations issued thereunder.

 

For purposes of this definition, the following terms have the following
meanings:

 

(a) An employee’s “compensation” means compensation as defined in Code Section
415(c)(3) and regulations issued thereunder.

 

(b) The “look back year” means the 12-month period immediately preceding the
Plan Year.

 

An “Hour of Service” with respect to a person means each hour, if any, that may
be credited to him in accordance with the provisions of Article II.

 

An “Investment Fund” means any separate investment Trust Fund maintained by the
Trustee as may be provided in the Plan or the Trust Agreement or any separate
investment fund maintained by the Trustee, to the extent that there are
Participant Sub-Accounts under such funds, to which assets of the Trust may be
allocated and separately invested.

 

A Participant’s “Merged ESOP Sub-Account” means the portion of his Account, if
any, that is attributable to amounts transferred to the Plan from the prior
Pacific Capital Bancorp Employee Stock Ownership Plan in connection with the
merger of that plan into the Plan effective January 1, 1999.

 

The “Normal Retirement Date” of an employee means the date he attains age 65.

 

A “Participant” means any person who has an Account in the Trust.

 

The “Plan” means the Pacific Capital Bancorp Employee Stock Ownership Plan and
Trust (known prior to January 1, 1999, as the Santa Barbara Bank & Trust
Employee Stock Ownership Plan and Trust), as from time to time in effect.

 

6



--------------------------------------------------------------------------------

A “Plan Year” means the 12-consecutive-month period ending each December 31.

 

A “Predecessor Employer” means any company that is a predecessor organization to
an Employer under the Code, provided that the Employer maintains a plan of such
predecessor organization.

 

A “Related Company” means any corporation or business, other than an Employer,
which would be aggregated with an Employer for a relevant purpose under Code
Section 414.

 

A Participant’s “Required Beginning Date” means the following:

 

(a) for a Participant who is not a “five percent owner”, April 1 of the calendar
year following the calendar year in which occurs the later of the Participant’s
(i) attainment of age 70 1/2 or (ii) Settlement Date.

 

(b) for a Participant who is a “five percent owner”, April 1 of the calendar
year following the calendar year in which the Participant attains age 70 1/2.

 

A Participant is a “five percent owner” if he is a five percent owner, as
defined in Code Section 416(i) and determined in accordance with Code Section
416, but without regard to whether the Plan is top-heavy, for the Plan Year
ending with or within the calendar year in which the Participants attains age
70 1/2. The Required Beginning Date of a Participant who is a “five percent
owner” hereunder shall not be redetermined if the Participant ceases to be a
five percent owner as defined in Code Section 416(i) with respect to any
subsequent Plan Year.

 

A “Rollover Contribution” means any rollover contribution to the Plan made by a
Participant as may be permitted under Article V.

 

The “Settlement Date” of a Participant means the date on which a Participant’s
interest under the Plan becomes distributable in accordance with Article XV.

 

The “Sponsor” means Pacific Capital Bancorp, and any successor thereto.

 

A “Sub-Account” means any of the individual sub-accounts of a Participant’s
Account that is maintained as provided in Article VIII.

 

A Participant’s “Stock Sub-Account” means the Sub-Account established to reflect
the Participant’s interest in the Plan, if any, that is attributable to
contributions, forfeitures, and dividends made in the form of Employer Stock.

 

7



--------------------------------------------------------------------------------

The “Suspense Fund” means the Trust Fund established to hold Employer Stock
acquired with the proceeds of an Exempt Loan pending the release of such
Employer Stock from encumbrance and its allocation among Participants’ Accounts.

 

The “Trust” means the trust, custodial accounts, annuity contracts, or insurance
contracts maintained by the Trustee under the Trust Agreement.

 

The “Trust Agreement” means any agreement or agreements entered into between the
Sponsor and the Trustee relating to the holding, investment, and reinvestment of
the assets of the Plan, together with all amendments thereto and shall include
any agreement establishing a custodial account, an annuity contract, or an
insurance contract (other than a life, health or accident, property, casualty,
or liability insurance contract) for the investment of assets if the custodial
account or contract would, except for the fact that it is not a trust,
constitute a qualified trust under Code Section 401.

 

The “Trustee” means the trustee or any successor trustee which at the time shall
be designated, qualified, and acting under the Trust Agreement and shall include
any insurance company that issues an annuity or insurance contract pursuant to
the Trust Agreement or any person holding assets in a custodial account pursuant
to the Trust Agreement. The Sponsor may designate a person or persons other than
the Trustee to perform any responsibility of the Trustee under the Plan, other
than trustee responsibilities as defined in ERISA Section 405(c)(3), and the
Trustee shall not be liable for the performance of such person in carrying out
such responsibility except as otherwise provided by ERISA. The term Trustee
shall include any delegate of the Trustee as may be provided in the Trust
Agreement.

 

A “Trust Fund” means any fund maintained under the Trust by the Trustee.

 

A “Valuation Date” means the last day of each Plan Year quarter and any other
date or dates designated by the Sponsor and communicated in writing to the
Trustee for the purpose of valuing the General Fund and each Investment Fund and
adjusting Accounts and Sub-Accounts hereunder, which other dates need not be
uniform with respect to the General Fund, each Investment Fund, Account, or
Sub-Account.

 

The “Vesting Service” of an employee means the period or periods of service
credited to him under the provisions of Article II for purposes of determining
his vested interest in his Employer Contributions Sub-Account, if Employer
Contributions are provided for under either Article VI or Article XXII.

 

1.2 Interpretation

 

Where required by the context, the noun, verb, adjective, and adverb forms of
each defined term shall include any of its other forms. Wherever used herein,
the masculine pronoun shall include the feminine, the singular shall include the
plural, and the plural shall include the singular.

 

 

8



--------------------------------------------------------------------------------

ARTICLE II

SERVICE

 

2.1 Special Definitions

 

For purposes of this Article, the following terms have the following meanings.

 

A “break in service” means any “computation period” (for purposes of determining
Eligibility Service) during which a person completes fewer than 501 Hours of
Service except that no person shall incur a “break in service” solely by reason
of temporary absence from work not exceeding 12 months resulting from illness,
layoff, or other cause if authorized in advance by an Employer or a Related
Company pursuant to its uniform leave policy, if his employment shall not
otherwise be terminated during the period of such absence.

 

A “computation period” for purposes of determining an employee’s years of
Eligibility Service means (i) the 12-consecutive-month period beginning on the
first date he completes an Hour of Service, and (ii) each Plan Year beginning
after such date; provided, however, that if an employee first completed an Hour
of Service prior to the effective date of the Plan, a Plan Year shall not mean
any short Plan Year beginning on the effective date of the Plan, if any, but
shall mean any 12-consecutive-month period beginning before the effective date
of the Plan that would have been a Plan Year if the Plan had been in effect.

 

A “computation period” for purposes of determining an employee’s years of
Vesting Service means each Plan Year; provided, however, that if an employee
first completed an Hour of Service prior to the effective date of the Plan, a
Plan Year shall not mean any short Plan Year beginning on the effective date of
the Plan, if any, but shall mean any 12-consecutive-month period beginning
before the effective date of the Plan that would have been a Plan Year if the
Plan had been in effect.

 

A “maternity/paternity absence” means a person’s absence from employment with an
Employer or a Related Company because of the person’s pregnancy, the birth of
the person’s child, the placement of a child with the person in connection with
the person’s adoption of the child, or the caring for the person’s child
immediately following the child’s birth or adoption. A person’s absence from
employment will not be considered a maternity/paternity absence unless the
person furnishes the Administrator such timely information as may reasonably be
required to establish that the absence was for one of the purposes enumerated in
this paragraph and to establish the number of days of absence attributable to
such purpose.

 

9



--------------------------------------------------------------------------------

2.2 Crediting of Hours of Service

 

A person shall be credited with an Hour of Service for:

 

(a) Each hour for which he is paid, or entitled to payment, for the performance
of duties for an Employer, a Predecessor Employer, or a Related Company during
the applicable period; provided, however, that hours compensated at a premium
rate shall be treated as straight-time hours.

 

(b) Subject to the provisions of Section 2.4, each hour for which he is paid, or
entitled to payment, by an Employer, a Predecessor Employer, or a Related
Company on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty, or leave of absence.

 

(c) Each hour for which he would have been scheduled to work for an Employer, a
Predecessor Employer, or a Related Company during the period that he is absent
from work because of service with the armed forces of the United States provided
he is eligible for reemployment rights under the Uniformed Services Employment
and Reemployment Rights Act of 1994 and returns to work with an Employer or a
Related Company within the period during which he retains such reemployment
rights; provided, however, that the same Hour of Service shall not be credited
under paragraph (b) of this Section and under this paragraph (c).

 

(d) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by an Employer, a Predecessor Employer, or a Related
Company; provided, however, that the same Hour of Service shall not be credited
both under paragraph (a) or (b) or (c) of this Section, as the case may be, and
under this paragraph (d); and provided, further, that the crediting of Hours of
Service for back pay awarded or agreed to with respect to periods described in
such paragraph (b) shall be subject to the limitations set forth therein and in
Section 2.4.

 

(e) Solely for purposes of determining whether a person who is on a
“maternity/paternity absence” has incurred a Break in Service or a “break in
service”, as applicable, for a “computation period”, Hours of Service shall
include those hours with which such person would otherwise have been credited
but for such “maternity/paternity absence”, or shall include eight Hours of
Service for each day of “maternity/paternity absence” if the actual hours to be
credited cannot be determined; except that not more than the minimum number of
hours required to prevent a Break in Service or a “break in service”, as
applicable, shall be credited by reason of any “maternity/paternity absence”;
provided, however, that any hours included as Hours of Service pursuant to this
paragraph shall be credited to the “computation period” in which the absence
from employment begins, if such person otherwise would incur a Break in Service
or a “break in service”, as applicable, in such “computation period”, or, in any
other case, to the immediately following “computation period”.

 

10



--------------------------------------------------------------------------------

(f) Solely for purposes of determining whether he has incurred a Break in
Service or a “break in service”, as applicable, each hour for which he would
have been scheduled to work for an Employer, a Predecessor Employer, or a
Related Company during the period of time that he is absent from work on an
approved leave of absence pursuant to the Family and Medical Leave Act of 1993;
provided, however, that Hours of Service shall not be credited to an employee
under this paragraph if the employee fails to return to employment with an
Employer or a Related Company following such leave.

 

Except as otherwise specifically provided with respect to Predecessor Employers,
Hours of Service shall not be credited for employment with a corporation or
business prior to the date such corporation or business becomes a Related
Company.

 

2.3 Hours of Service Equivalencies

 

Notwithstanding any other provision of the Plan to the contrary, if an Employer
does not maintain records that accurately reflect actual hours of service
creditable to a person hereunder, such person shall be credited with 190 Hours
of Service for each month in which he performs an Hour of Service.

 

2.4 Limitations on Crediting of Hours of Service

 

In the application of the provisions of paragraph (b) of Section 2.2, the
following shall apply:

 

(a) An hour for which a person is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed shall not
be credited to him if such payment is made or due under a plan maintained solely
for the purpose of complying with applicable workers’ compensation, unemployment
compensation, or disability insurance laws.

 

(b) Hours of Service shall not be credited with respect to a payment which
solely reimburses a person for medical or medically-related expenses incurred by
him.

 

(c) A payment shall be deemed to be made by or due from an Employer, a
Predecessor Employer, or a Related Company (i) regardless of whether such
payment is made by or due from such employer directly or indirectly, through
(among others) a trust fund or insurer to which any such employer contributes or
pays premiums, and (ii) regardless of whether contributions made or due to such
trust fund, insurer, or other entity are for the benefit of particular persons
or are on behalf of a group of persons in the aggregate.

 

(d) No more than 501 Hours of Service shall be credited to a person on account
of any single continuous period during which he performs no duties (whether or
not such period occurs

 

11



--------------------------------------------------------------------------------

in a single “computation period”), unless no duties are performed due to service
with the armed forces of the United States for which the person retains
reemployment rights as provided in paragraph (c) of Section 2.2.

 

2.5 Department of Labor Rules

 

The rules set forth in paragraphs (b) and (c) of Department of Labor Regulations
Section 2530.200b-2, which relate to determining Hours of Service attributable
to reasons other than the performance of duties and crediting Hours of Service
to particular periods, are hereby incorporated into the Plan by reference.

 

2.6 Years of Eligibility Service

 

Years of Eligibility Service shall be determined in accordance with the
following provisions:

 

(a) An employee shall be credited with a year of Eligibility Service for each
“computation period” in which he completes at least 1,000 Hours of Service.

 

(b) Notwithstanding the provisions of paragraph (a), service completed by an
employee prior to a “break in service” shall not be included in determining the
employee’s years of Eligibility Service unless the employee completes a year of
Eligibility Service after his “break in service” and either (i) the employee had
a nonforfeitable right to any portion of his Account before his “break in
service” commenced, or (ii) the number of his consecutive “breaks in service” is
fewer than the greater of five or the aggregate number of his years of
Eligibility Service before his “break in service” commenced.

 

2.7 Years of Vesting Service

 

Years of Vesting Service shall be determined in accordance with the following
provisions:

 

(a) An employee shall be credited with a year of Vesting Service for each
“computation period” during which he completes at least 1,000 Hours of Service.

 

(b) Notwithstanding the provisions of paragraph (a), the following service shall
not be included in determining an employee’s years of Vesting Service:

 

  (i) Service completed by the employee prior to his attainment of age 18.

 

  (ii) Service completed by an employee prior to a Break in Service, unless the
employee completes a year of Vesting Service after his Break in Service and
either

 

  (A) the employee had a nonforfeitable right to any portion of his Account
before his Break in Service commenced, or

 

12



--------------------------------------------------------------------------------

  (B) the number of his consecutive Breaks in Service is fewer than the greater
of five or the aggregate number of his years of Vesting Service before his Break
in Service commenced.

 

2.8 Exclusion of Vesting Service Completed Following a Break for Determining
Vested Interest in Prior Accrued Benefit

 

Notwithstanding any other provision of the Plan to the contrary, Vesting Service
completed by an Employee after a Break in Service shall not be included in
determining his vested interest in his Account attributable to employment prior
to such Break in Service if the number of his consecutive Breaks in Service is
five or more.

 

2.9 Crediting of Hours of Service with Respect to Short Computation Periods

 

The following provisions shall apply with respect to crediting Hours of Service
with respect to any short “computation period”:

 

(a) For purposes of this Article, the following terms have the following
meanings:

 

  (i) An “old computation period” means any “computation period” that ends
immediately prior to a change in the “computation period”.

 

  (ii) A “short computation period” means any “computation period” of fewer than
12 consecutive months.

 

(b) Notwithstanding any other provision of the Plan to the contrary, no person
shall incur a Break in Service or a “break in service”, as applicable, for a
short “computation period” solely because of such short “computation period”.

 

(c) For purposes of determining the years of Eligibility Service to be credited
to an Employee, a “computation period” shall not include the “short computation
period”, but shall include the 12-consecutive-month period ending on the last
day of the “short computation period” and the 12-consecutive-month period ending
on the first anniversary of the last day of the “old computation period”;
provided, however, that no more than one year of Eligibility Service shall be
credited to an Employee with respect to such periods.

 

(d) For purposes of determining the years of Vesting Service to be credited to
an Employee, a “computation period” shall not include the “short computation
period”, but if an Employee completes at least 1,000 Hours of Service in the
12-consecutive-month period beginning on the first day of the “short computation
period”, such Employee shall be credited with a year of Vesting Service for such
12-consecutive-month period.

 

13



--------------------------------------------------------------------------------

2.10 Crediting of Service on Transfer or Amendment

 

Notwithstanding any other provision of the Plan to the contrary, if an Employee
is transferred from employment covered under a qualified plan maintained by an
Employer or a Related Company for which service is credited based on elapsed
time in accordance with Treasury Regulations Section 1.410(a)-7 to employment
covered under the Plan or, prior to amendment, the Plan provided for crediting
of service on the basis of elapsed time in accordance with Treasury Regulations
Section 1.410(a)-7, an affected Employee shall be credited with Eligibility
Service and Vesting Service hereunder as provided in Treasury Regulations
Section 1.410(a)-7(f)(1).

 

14



--------------------------------------------------------------------------------

ARTICLE III

ELIGIBILITY

 

3.1 Eligibility

 

Each Employee who was an Eligible Employee immediately prior to January 1, 2001
shall continue to be an Eligible Employee on January 1, 2001. Each other
Employee shall become an Eligible Employee as of the Enrollment Date coinciding
with or next following the date on which he has both attained age 18 and
completed one year of Eligibility Service.

 

3.2 Transfers of Employment

 

If a person is transferred directly from employment with an Employer or with a
Related Company in a capacity other than as an Employee to employment as an
Employee, he shall become an Eligible Employee as of the date he is so
transferred if prior to an Enrollment Date coinciding with or preceding such
transfer date he has met the eligibility requirements of Section 3.1. Otherwise,
the eligibility of a person who is so transferred to participate in the Plan
shall be determined in accordance with Section 3.1.

 

3.3 Reemployment

 

If a former Employee who was an Eligible Employee hereunder is reemployed as an
Employee, he shall become an Eligible Employee hereunder as of his reemployment
date if his Eligibility Service is reinstated in accordance with the provisions
of Section 2.6(b). If such former Employee’s Eligibility Service is not
reinstated in accordance with the provisions of Section 2.6(b), such former
Employee shall be treated as a new Employee for purposes of participation in the
Plan and he shall again become an Eligible Employee in accordance with and
subject to the requirements of Section 3.1.

 

If a former Employee who was not an Eligible Employee hereunder is reemployed as
an Employee, he shall become an Eligible Employee hereunder as follows:

 

(a) If such former Employee had satisfied the Eligibility Service requirement in
Section 3.1 at the time of his prior termination of employment and his
Eligibility Service is reinstated as provided in Section 2.6(b), he shall become
an Eligible Employee as of the later of (1) the Entry Date as of which he would
have become an Eligible Employee if he had continued employment as an Employee
or (2) his reemployment date.

 

(b) If such former Employee had not satisfied the Eligibility Service
requirement in Section 3.1 at the time of his prior termination of employment,
or his Eligibility Service is not reinstated as provided in Section 2.6(b), he
shall become an Eligible Employee in accordance with and subject to the
requirements of Section 3.1.

 

15



--------------------------------------------------------------------------------

3.4 Notification Concerning New Eligible Employees

 

Each Employer shall notify the Administrator as soon as practicable of Employees
becoming Eligible Employees as of any date.

 

3.5 Effect and Duration

 

Upon becoming an Eligible Employee, an Employee shall be entitled to receive
allocations of Employer Contributions in accordance with the provisions of
Article VI (provided he meets any applicable requirements thereunder) and shall
be bound by all the terms and conditions of the Plan and the Trust Agreement. A
person shall continue as an Eligible Employee eligible to participate in
allocations of Employer Contributions only so long as he continues employment as
an Employee.

 

16



--------------------------------------------------------------------------------

ARTICLE IV

NO CASH OR DEFERRED ARRANGEMENT

 

4.1 No Cash or Deferred Arrangement

 

The Plan does not include a cash or deferred arrangement under Code Section
401(k).

 

17



--------------------------------------------------------------------------------

ARTICLE V

AFTER-TAX AND ROLLOVER CONTRIBUTIONS

 

5.1 No After-Tax Contributions

 

There shall be no After-Tax Contributions made to the Plan.

 

5.2 No Rollover Contributions

 

There shall be no Rollover Contributions made to the Plan.

 

18



--------------------------------------------------------------------------------

ARTICLE VI

EMPLOYER CONTRIBUTIONS

 

6.1 Contribution Period

 

The Contribution Period for Employer Contributions under the Plan is each Plan
Year.

 

6.2 Employer Contributions

 

Each Employer may, in its discretion, make an Employer Contribution to the Plan
for the Contribution Period in an amount determined by the Employer.

 

6.3 Allocation of Employer Contributions

 

Any Employer Contribution made by an Employer for a Contribution Period shall be
allocated among its Eligible Employees during the Contribution Period who have
met the allocation requirements for Employer Contributions described in this
Article. The allocable share of each such Eligible Employee shall be in the
ratio which his Compensation from the Employer for the Contribution Period bears
to the aggregate of such Compensation for all such Eligible Employees.

 

Notwithstanding the foregoing, if there is an Exempt Loan in effect for the
Contribution Period, the Employer Contribution shall first be applied to reduce
the Plan’s obligations under the terms of the Exempt Loan, reduced by any
interest or dividends that the Administrator has previously applied against the
Plan’s obligations for such Contribution Period under the terms of the Plan.
Shares of Employer Stock released from the Suspense Fund that are attributable
to Employer Contributions shall be allocated among the Accounts of Eligible
Employees as provided in the preceding paragraph.

 

In applying the provisions of this Section, Compensation earned by an Eligible
Employee during a Contribution Period, but prior to the date on which the
Employee first became an Eligible Employee shall be excluded in determining the
Eligible Employee’s allocable share of any Employer Contribution made for the
Contribution Period.

 

6.4 Verification of Amount of Employer Contributions by the Sponsor

 

The Sponsor shall verify the amount of Employer Contributions to be made by each
Employer in accordance with the provisions of the Plan. Notwithstanding any
other provision of the Plan to the contrary, the Sponsor shall determine the
portion of the Employer Contribution to be made by each Employer with respect to
an Employee who transfers from employment with one Employer as an Employee to
employment with another Employer as an Employee.

 

19



--------------------------------------------------------------------------------

6.5 Payment of Employer Contributions

 

Employer Contributions made for a Contribution Period shall be paid in cash,
Employer Stock, or other property acceptable to the Trustee within the period of
time required under the Code in order for the contribution to be deductible by
the Employer in determining its Federal income taxes for the Plan Year.

 

6.6 Allocation Requirements for Employer Contributions

 

A person who was an Eligible Employee during a Contribution Period shall be
eligible to receive an allocation of Employer Contributions for such
Contribution Period only if (i) he is employed as an Employee on the last day of
the Contribution Period and (ii) he has completed at least 1,000 Hours of
Service during the Contribution Period. The number of Hours of Service required
to receive an allocation of Employer Contributions hereunder shall be pro-rated
for any short Contribution Period.

 

6.7 Exceptions to Allocation Requirements for Employer Contributions

 

Notwithstanding any other provision of the Plan to the contrary, the last day
allocation requirement described above shall not apply to a person who
terminates employment during the Contribution Period on or after his Normal or
Early Retirement Date or because of death or Disability.

 

6.8 Vesting of Employer Contributions

 

A Participant’s vested interest in his Employer Contributions Sub-Account, other
than his Merged ESOP Sub-Account, shall be determined in accordance with the
following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 2

   0 %

2, but less than 3

   20 %

3, but less than 4

   30 %

4, but less than 5

   40 %

5, but less than 6

   60 %

6, but less than 7

   80 %

7 or more

   100 %

 

20



--------------------------------------------------------------------------------

A Participant’s vested interest in his Merged ESOP Sub-Account that is
attributable to contributions and forfeitures allocated to such account prior to
January 1, 1991 shall be determined in accordance with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 3

   0 %

3, but less than 4

   20 %

4, but less than 5

   40 %

5, but less than 6

   60 %

6, but less than 7

   80 %

7 or more

   100 %

 

A Participant’s vested interest in his Merged ESOP Sub-Account that is
attributable to contributions and forfeitures allocated to such account after
December 31, 1990, but before January 1, 1999, shall be determined in accordance
with the following schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 1

   0 %

1, but less than 2

   10 %

2, but less than 3

   25 %

3, but less than 4

   50 %

4, but less than 5

   75 %

5 or more

   100 %

 

Notwithstanding the foregoing, if a Participant is employed by an Employer or a
Related Company on his Normal Retirement Date, the date he becomes Disabled, or
the date he dies, his vested interest in his Employer Contributions Sub-Account
shall be 100 percent.

 

6.9 Election of Former Vesting Schedule

 

If the Sponsor adopts an amendment to the Plan that directly or indirectly
affects the computation of a Participant’s vested interest in his Employer
Contributions Sub-Account, any Participant with three or more years of Vesting
Service shall have a right to have his vested interest in his Employer
Contributions Sub-Account continue to be determined under the vesting provisions
in

 

21



--------------------------------------------------------------------------------

effect prior to the amendment rather than under the new vesting provisions,
unless the vested interest of the Participant in his Employer Contributions
Sub-Account under the Plan as amended is not at any time less than such vested
interest determined without regard to the amendment. A Participant shall
exercise his right under this Section by giving written notice of his exercise
thereof to the Administrator within 60 days after the latest of (i) the date he
receives notice of the amendment from the Administrator, (ii) the effective date
of the amendment, or (iii) the date the amendment is adopted. Notwithstanding
the foregoing, a Participant’s vested interest in his Employer Contributions
Sub-Account on the effective date of such an amendment shall not be less than
his vested interest in his Employer Contributions Sub-Account immediately prior
to the effective date of the amendment.

 

22



--------------------------------------------------------------------------------

ARTICLE VII

LIMITATIONS ON CONTRIBUTIONS

 

7.1 Definitions

 

For purposes of this Article, the following terms have the following meanings:

 

The “annual addition” with respect to a Participant for a “limitation year”
means the sum of the Employer Contributions, and forfeitures allocated to his
Account for the “limitation year” (including any “excess contributions” that are
distributed pursuant to this Article), the employer contributions, “employee
contributions”, and forfeitures allocated to his accounts for the “limitation
year” under any other qualified defined contribution plan (whether or not
terminated) maintained by an Employer or a Related Company concurrently with the
Plan, and amounts described in Code Sections 415(l)(2) and 419A(d)(2) allocated
to his account for the “limitation year”.

 

An “elective contribution” means any employer contribution made to a plan
maintained by an Employer or a Related Company on behalf of a Participant in
lieu of cash compensation pursuant to his written election to defer under any
qualified CODA as described in Code Section 401(k), any simplified employee
pension cash or deferred arrangement as described in Code Section 402(h)(1)(B),
any eligible deferred compensation plan under Code Section 457, or any plan as
described in Code Section 501(c)(18), and any contribution made on behalf of the
Participant by an Employer or a Related Company for the purchase of an annuity
contract under Code Section 403(b) pursuant to a salary reduction agreement.

 

An “employee contribution” means any employee after-tax contribution allocated
to an Eligible Employee’s account under any qualified plan of an Employer or a
Related Company.

 

A “limitation year” means the Plan Year.

 

7.2 Code Section 415 Limitations on Crediting of Contributions and Forfeitures

 

Notwithstanding any other provision of the Plan to the contrary, the “annual
addition” with respect to a Participant for a “limitation year” shall in no
event exceed the lesser of (i) $30,000 (adjusted as provided in Code Section
415(d)) or (ii) 25 percent of the Participant’s compensation, as defined in Code
Section 415(c)(3) and regulations issued thereunder, for the “limitation year”;
provided, however, that the limit in clause (i) shall be pro-rated for any short
“limitation year”. The limitations contained in this Section 7.2 shall not apply
to forfeitures of shares of Employer Stock if such shares were acquired with the
proceeds of an Exempt Loan and shall not apply to Employer Contributions that
are applied by the Trustee to the repayment of interest on an Exempt Loan and
are charged against the Participant’s Account. The provisions of this preceding
sentence shall apply only to a Plan Year in which no more than one-third of
Employer Contributions which are deductible under Code Section 404(a)(9) are
allocated to the Accounts of Participants who are Highly Compensated Employees.

 

23



--------------------------------------------------------------------------------

If for any Plan Year Employer Contributions are used to repay an Exempt Loan and
shares of Employer Stock are thereby released from the Suspense Fund, the annual
additions for the Plan Year with respect to such shares shall be determined
based upon the amount of the Employer Contributions used to repay the Exempt
Loan.

 

If the “annual addition” to the Account of a Participant in any “limitation
year” would otherwise exceed the amount that may be applied for his benefit
under the limitation contained in this Section, the limitation shall be
satisfied by reducing Employer Contributions and forfeitures otherwise allocable
to the Participant’s Account to the extent necessary in the following order:

 

Forfeitures otherwise allocable to the Participant’s Account for the “limitation
year” that are not invested in Employer Stock acquired with the proceeds of an
Exempt Loan, if any, shall be reduced.

 

Employer Contributions otherwise allocable to the Participant’s Account for the
“limitation year” that are not invested in Employer Stock acquired with the
proceeds of an Exempt Loan, if any, shall be reduced.

 

Employer Contributions otherwise allocable to the Participant’s Account for the
“limitation year” that are invested in Employer Stock acquired with the proceeds
of an Exempt Loan, if any, shall be reduced.

 

The amount of any reduction of Employer Contributions shall be deemed a
forfeiture for the “limitation year”.

 

Amounts deemed to be forfeited under this Section shall be allocated and
re-allocated among eligible Participants, unless such allocation or
re-allocation would cause all eligible Participants to exceed the limitations
contained in this Section. If any excess remains after allocation and
re-allocation has been made as provided in the preceding sentence, then such
excess shall be held unallocated in a suspense account established for the
“limitation year” and shall be allocated and re-allocated among eligible
Participants for the next succeeding “limitation year”. If a suspense account is
in existence at any time during a “limitation year”, all amounts in the suspense
account must be allocated to Participants’ Accounts (subject to the limitations
contained herein) before any further contributions that would constitute “annual
additions” may be made to the Plan. No suspense account established hereunder
shall share in any increase or decrease in the net worth of the Trust.

 

For purposes of this Article, excesses shall result only from the allocation of
forfeitures, a reasonable error in estimating a Participant’s annual
compensation (as defined in Code Section 415(c)(3) and regulations issued
thereunder), a reasonable error in determining the amount of “elective
contributions” that may be made with respect to any Participant under the limits
of Code Section 415, or other limited facts and circumstances that justify the
availability of the provisions set forth above.

 

24



--------------------------------------------------------------------------------

7.3 Application of Code Section 415 Limitations Where Participant is Covered
Under Other Qualified Defined Contribution Plan

 

If a Participant is covered by any other qualified defined contribution plan
(whether or not terminated) maintained by an Employer or a Related Company
concurrently with the Plan, and if the “annual addition” for the “limitation
year” would otherwise exceed the amount that may be applied for the
Participant’s benefit under the limitation contained in the preceding Section,
such excess shall be reduced first by reducing “annual additions” under the Plan
as provided in the preceding Section. If the limitation contained in the
preceding Section still is not satisfied, such excess shall be reduced as
provided in the defined contribution plans other than the Plan.

 

7.4 Scope of Limitations

 

The Code Section 415 limitations contained in the preceding Sections shall be
applicable only with respect to benefits provided pursuant to defined
contribution plans and defined benefit plans described in Code Section 415(k).
For purposes of applying the Code Section 415 limitations contained in the
preceding Sections, the term “Related Company” shall be adjusted as provided in
Code Section 415(h).

 

7.5 Code Section 1042 Sale Limitations

 

No portion of the Trust Fund attributable to (or allocable in lieu of) Employer
Stock acquired by the Plan after October 22, 1986 in a sale to which Code
Section 1042 (or for estates of decedents who died prior to December 20, 1989,
Code Section 2057) applies may accrue or be allocated directly or indirectly
under any plan maintained by the Employer

 

(a) during the “nonallocation period”, as defined herein, for the benefit of (1)
any taxpayer who makes an election under Code Section 1024 with respect to
Employer Stock (or any decedent if the executor of the decedent’s estate makes a
qualified sale to which Code Section 2057 applies) or (2) any individual who is
related to the taxpayer (or decedent) within the meaning of Code Section 267(b);
or

 

(b) for the benefit of any other person who owns (after application of Code
Section 318(a), without regard to the employee trust exception in Code Section
318(a)(2)(B)(i)) more than 25 percent of (1) any class of outstanding stock of
the Employer or a Related Company which issued such Employer Stock or (2) the
total value of any class of outstanding stock of the Employer or any Related
Company.

 

Notwithstanding the foregoing, the provisions of (a)(2) above shall not apply to
lineal descendants of a taxpayer provided that the aggregate amount allocated to
the benefit of all such lineal descendants during the “nonallocation period”
does not exceed more than five percent of

 

25



--------------------------------------------------------------------------------

the Employer Stock (or amounts allocated in lieu thereof) held by the Plan which
are attributable to a sale to the Plan by any person related to such descendants
(within the meaning of Code Section 267(c)(4)) in a transaction to which Code
Section 1042 or 2057 is applied.

 

A person shall be treated as not satisfying the stock ownership provisions of
paragraph (b) above if such person does not satisfy such provisions (1) at any
time during the one-year period ending on the date of sale of Employer Stock to
the Plan or (2) on the date as of which Employer Stock is allocated to
Participants in the Plan.

 

For purposes of this Section, the “nonallocation period” means the period
beginning on the date of sale of the Employer Stock and ending on the later of
(i) the date which is ten years after the date of sale or (ii) the date the
final payment of the Exempt Loan incurred in connection with the sale is
allocated among Eligible Employees.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

TRUST FUNDS AND ACCOUNTS

 

8.1 General Fund

 

The Trustee shall maintain a General Fund as required to hold and administer any
assets of the Trust that are not allocated to an Investment Fund or the Suspense
Fund. The General Fund shall be held and administered as a separate common trust
fund. The interest of each Participant or Beneficiary under the Plan in the
General Fund shall be an undivided interest.

 

8.2 Employer Stock Investment Fund

 

The Sponsor shall direct the establishment and maintenance of an Employer Stock
Investment Fund to which Employer Contributions, dividends, and Employer Stock
released from the Suspense Fund shall be allocated. The Employer Stock
Investment Fund shall be held and administered as a separate common trust fund.
The interest of each Participant or Beneficiary under the Plan in the Employer
Stock Investment Fund shall be an undivided interest. The Employer Stock
Investment Fund is intended to be invested primarily in Employer Stock.

 

8.3 Suspense Fund

 

The Sponsor shall direct the establishment and maintenance of a Suspense Fund to
hold all shares of Employer Stock acquired with the proceeds of an Exempt Loan
pending their release from encumbrance and allocation to Participants’ Accounts.
The Suspense Fund shall be held and administered as a separate trust fund.

 

8.4 Diversification Investment Funds

 

If the Sponsor determines to satisfy the diversification requirements of Section
10.2 by offering alternative investment options under the Plan, the Trustee
shall maintain at least three distinct diversification Investment Funds in
addition to the Employer Stock Investment Fund. The Sponsor shall determine the
number and type of diversification Investment Funds and shall communicate the
same and any changes to the Administrator and the Trustee. Each diversification
Investment Fund shall be held and administered as a separate common trust fund.
The interest of each Participant or Beneficiary under the Plan in any
diversification Investment Fund shall be an undivided interest.

 

8.5 Income on Trust

 

Except as otherwise specifically provided in Article XI, any dividends,
interest, distributions, or other income received by the Trustee with respect to
any Trust Fund maintained hereunder shall be allocated by the Trustee to the
Trust Fund for which the income was received.

 

27



--------------------------------------------------------------------------------

8.6 Participant Accounts

 

As of the first date a contribution is made by or on behalf of an Employee there
shall be established an Account in his name reflecting his interest in the
Trust. Each Account shall be maintained and administered for each Participant
and Beneficiary in accordance with the provisions of the Plan. The balance of
each Account shall be the balance of the account after all credits and charges
thereto, for and as of such date, have been made as provided herein.

 

8.7 Sub-Accounts

 

A Participant’s Account shall be divided into such separate, individual
Sub-Accounts as are necessary or appropriate to reflect the Participant’s
interest in the Trust.

 

28



--------------------------------------------------------------------------------

ARTICLE IX

LIFE INSURANCE CONTRACTS

 

9.1 Purchase of Contracts

 

Upon written instructions from the Administrator, the Trustee shall apply a
portion of the interest of a Participant in the Trust toward the purchase, from
a legal reserve life insurance company, of a life insurance contract or
contracts, including a term life insurance contract or contracts, on the life of
such Participant; provided, however, that if any portion of a Participant’s
interest is used during any year to purchase such a contract, each other
Participant shall be given the option to have the same proportion of his
interest applied toward the purchase of such a contract for him. All such
contracts shall designate the Trustee as the sole owner with exclusive power to
exercise all rights, privileges, options and elections granted or permitted
thereunder; provided, however, that the exercise of such power by the Trustee
shall be subject to the right of the Administrator to direct the Trustee with
respect thereto or to require the Trustee to obtain its approval before
exercising any such power. Amounts needed to purchase a life insurance contract
or contracts shall be charged against the Participant’s Account.

 

9.2 Payment of Premiums

 

The Trustee, upon written instructions from the Administrator, shall pay each
premium on any such contract or contracts held for a Participant and shall
charge such premium payment to the Account of such Participant. The Trustee
shall be under no obligation to pay any premium, however, unless there are
sufficient funds available from the interest of such Participant in the Trust to
make such payment. Each contract shall provide that all dividends and other
credits payable thereunder, if any, shall be applied in reduction of premiums,
except that any postmortem or termination dividend shall be added to and become
a part of the proceeds payable to the beneficiary under the contract.

 

9.3 Overriding Conditions and Limitations

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Section shall govern:

 

(a) In the event of any conflict between the provisions of the Plan and the
terms of any insurance contract or contracts purchased pursuant to this Article,
the provisions of the Plan shall control.

 

(b) At no time shall the aggregate of the premiums paid for any ordinary life or
term life insurance contract or contracts upon the life of any Participant
hereunder equal or exceed

 

29



--------------------------------------------------------------------------------

  (i) if only ordinary life insurance contracts upon the life of such
Participant are held hereunder, 50 percent of the Employer Contributions
allocated to him under the Plan; or

 

  (ii) if only term life insurance contracts upon the life of such Participant
are held hereunder, 25 percent of the Employer Contributions allocated to him
under the Plan.

 

If both ordinary life and term life insurance contracts upon the life of any
Participant are held hereunder, at no time shall the aggregate of one-half of
the premiums paid for any ordinary life insurance contracts plus the premiums
paid for any term life insurance contract equal or exceed 25 percent of the
Employer Contributions allocated to him under the Plan. In order to comply with
these limitations, the Administrator shall in writing direct the Trustee to take
such action with respect to any such contract or contracts held by it as the
Administrator shall deem advisable, including, but not limited to, conversion to
paid-up basis or surrender of such contract or contracts or any part or parts
thereof.

 

(c) At all times each such contract upon the life of any Participant shall be
held by the Trustee separate and apart from the Trust. The value of such
contract shall not be taken into account in valuing the assets of the Trust nor
shall such value be considered in determining the amount of a Participant’s
interest in the Trust.

 

(d) A Participant, with such advance written notice as may be required by the
Administrator, may elect to have the purchase of insurance on his life
discontinued. Any such notice shall specify the date on which such purchase is
to be discontinued, but in no event shall any such notice be effective with
respect to premiums which have been paid. Upon receipt of such notice, the
Administrator shall in writing direct the Trustee to surrender any contract or
contracts held on the Participant’s life on the date specified in the notice.
The cash surrender value, if any, of any such contracts shall be added to the
Trust when received by the Trustee and shall be credited to the Participant’s
Account. The Participant’s vested interest in the cash surrender value of any
such contract shall be determined as provided in paragraph (a) of Section 9.5.

 

9.4 Death Benefits

 

Upon the death of any Participant on whose life any contract is held hereunder
prior to his termination of employment with his Employer and all Related
Companies, the proceeds of such contract shall be paid to the Trustee for
deposit in the Participant’s Account, to be paid to the Participant’s
Beneficiary in accordance with the distribution provisions of the Plan.

 

30



--------------------------------------------------------------------------------

ARTICLE X

INVESTMENT OF CONTRIBUTIONS

 

10.1 Investment in Employer Stock

 

The Plan is intended to be invested primarily in Employer Stock. The Trustee
shall invest the assets of the Trust in accordance with the terms of the Plan
and the Trust Agreement.

 

10.2 Diversification Requirements

 

A “qualified Participant”, as defined below, may elect within 90 days of the
close of each Plan Year during the Participant’s “qualified election period”, as
defined below, to direct diversification of his shares of Employer Stock as
provided hereunder. The maximum number of shares of Employer Stock that a
Participant may elect to diversify shall be equal to 25 percent of the total
number of shares ever allocated to the Participant’s Account, reduced by the
number of shares the Participant has previously elected to diversify; provided,
however, that the 25 percent limit shall be increased to 50 percent for the last
Plan Year in the Participant’s “qualified election period”.

 

The Sponsor may determine to allow “qualified Participants” to diversify their
Accounts by offering one or a combination of the following diversification
options:

 

(a) Distribution to the Participant of all or a portion of his vested interest
in his Account that is subject to diversification. Subject to the provisions of
Section 16.7, such distribution may be made in cash or in Employer Stock, as
elected by the Participant.

 

(b) Provision under the Plan of at least three distinct Investment Fund options
that meet the requirements of regulations issued under Code Section 401(a)(28)
to which the Participant may direct investment of all or a portion of his vested
interest in his Account that is subject to diversification.

 

(c) Transfer of all or a portion of the Participant’s vested interest in his
Account that is subject to diversification to another qualified plan that
provides at least three distinct investment options that meet the requirements
of regulations issued under Code Section 401(a)(28).

 

Action must be taken in accordance with a Participant’s diversification election
within 90 days of the close of the period during which the Participant is
eligible to make a diversification election

 

For purposes of this Section, the following terms have the following meaning:

 

(d) A “qualified Participant” means a Participant who has attained age 55 and
has completed at least ten years of participation under the Plan.

 

(e) The “qualified election period” means the six-Plan Year period beginning
with the Plan Year in which a Participant first becomes a “qualified
Participant”.

 

31



--------------------------------------------------------------------------------

ARTICLE XI

CREDITING AND VALUING ACCOUNTS

 

11.1 Crediting Accounts

 

All contributions made under the provisions of the Plan shall be credited to
Accounts in the Trust Funds by the Trustee, in accordance with procedures
established in writing by the Administrator, either when received or on the
succeeding Valuation Date after valuation of the Trust Fund has been completed
for such Valuation Date as provided in Section 11.2, as shall be determined by
the Administrator.

 

11.2 Valuing Accounts

 

The Trust Funds and any Accounts in the Trust Funds shall be valued by the
Trustee on the Valuation Date, in accordance with procedures established in
writing by the Administrator, either in the manner adopted by the Trustee and
approved by the Administrator or in the manner set forth in Section 11.3 as Plan
valuation procedures, as determined by the Administrator.

 

11.3 Plan Valuation Procedures

 

With respect to the Trust Funds, the Administrator may determine that the
following valuation procedures shall be applied. As of each Valuation Date
hereunder, the portion of any Accounts in a Trust Fund shall be adjusted to
reflect any increase or decrease in the value of the Trust Fund for the period
of time occurring since the immediately preceding Valuation Date for the Trust
Fund (the “valuation period”) in the following manner:

 

(a) First, the value of the Trust Fund shall be determined by valuing all of the
assets of the Trust Fund at fair market value.

 

(b) Next, the net increase or decrease in the value of the Trust Fund
attributable to net income and all profits and losses, realized and unrealized,
during the valuation period shall be determined on the basis of the valuation
under paragraph (a) taking into account appropriate adjustments for
contributions and transfers to and distributions, withdrawals, and transfers
from such Trust Fund during the valuation period. The net increase or decrease
in the value of a Trust Fund shall be determined without regard to the
following:

 

  (1) any interest paid under any installment contract for the purchase of
Employer Stock;

 

  (2) any interest paid on any loan used to purchase Employer Stock; or

 

  (3) income received with respect to Employer Stock acquired with the proceeds
of an Exempt Loan.

 

32



--------------------------------------------------------------------------------

All income received by a Trust Fund from Employer Stock acquired with the
proceeds of an Exempt Loan may, in the discretion of the Administrator, be used
to repay such Exempt Loan.

 

(c) Finally, the net increase or decrease in the value of the Trust Fund shall
be allocated among Accounts in the Trust Fund in the ratio of the balance of the
portion of such Account in the Trust Fund as of the preceding Valuation Date
less any distributions, withdrawals, and transfers from such Account balance in
the Trust Fund since the Valuation Date to the aggregate balances of the
portions of all Accounts in the Trust Fund similarly adjusted, and each Account
in the Trust Fund shall be credited or charged with the amount of its allocated
share. Notwithstanding the foregoing, the Administrator may adopt such
accounting procedures as it considers appropriate and equitable to establish a
proportionate crediting of net increase or decrease in the value of the Trust
Fund for contributions and transfers to and distributions, withdrawals, and
transfers from such Trust Fund made by or on behalf of a Participant during the
valuation period.

 

11.4 Finality of Determinations

 

The Trustee shall have exclusive responsibility for determining the value of
each Account maintained hereunder. The Trustee’s determinations thereof shall be
conclusive upon all interested parties.

 

11.5 Notification

 

Within a reasonable period of time after the end of each Plan Year, the
Administrator shall notify each Participant and Beneficiary of the value of his
Account and Sub-Accounts as of a Valuation Date during the Plan Year.

 

11.6 Disposition of Dividends on Allocated Shares

 

Stock dividends on shares of Employer Stock held in a Participant’s Employer
Stock Sub-Account shall be credited to the Participant’s Employer Stock
Sub-Account. Cash dividends on Employer Stock held in a Participant’s Employer
Stock Sub-Account shall, in the discretion of the Administrator, be:

 

(a) credited to the Participant’s Cash Sub-Account;

 

(b) used to repay an Exempt Loan; or

 

(c) paid in cash to the Participant or the Participant’s Beneficiary. If payment
is to be made in cash to the Participant or the Participant’s Beneficiary, the
Administrator shall direct the Employer to pay the dividends either:

 

  (1) in cash directly to Participants, former Participants, and Beneficiaries
in proportion to their respective interests in the Employer Stock Investment
Fund as of the record date for such dividends, as described in Code Section
404(k), or

 

33



--------------------------------------------------------------------------------

  (2) in cash to the Trustee for distribution to the Participants, former
Participants, and Beneficiaries.

 

If cash dividends are paid directly to the Trustee for distribution pursuant to
paragraph (c)(2) above, the Trustee shall distribute such dividends in cash to
Participants, former Participants, and Beneficiaries in proportion to their
respective interests in the Employer Stock Investment Fund as of the record date
for such dividends, which distribution shall be made based on a schedule
determined by the Administrator, but not later than 90 days after the close of
the Plan Year in which such dividends are paid.

 

If cash dividends are used to repay an Exempt Loan pursuant to paragraph (b)
above, Employer Stock shall be released from the Suspense Fund and allocated to
a Participant’s Employer Stock Sub-Account in the ratio that the Participant’s
total number of shares of Employer Stock sharing in such cash dividends bears to
the aggregate number of shares of such Employer Stock of all Participants.
Employer Stock allocated to a Participant’s Employer Stock Sub-Account hereunder
shall have a fair market value not less than the amount of cash dividends that
would have been distributable to the Participant pursuant to paragraph (c)
above.

 

11.7 Disposition of Income Earned on Unallocated Employer Stock

 

Any income earned with respect to Employer Stock held in the Suspense Account
may be used, at the discretion of the Administrator, to repay an Exempt Loan.
Employer Stock that is released from encumbrance with respect to such income and
any such income that is not used to repay an Exempt Loan shall be allocated as
of the Valuation Date in the ratio that a Participant’s Account balance after
the allocation of all other earnings and losses bears to the aggregate Account
balances of all Participants after the allocation of all other earnings and
losses.

 

34



--------------------------------------------------------------------------------

ARTICLE XII

EXEMPT LOANS

 

12.1 Purpose of Exempt Loan

 

The proceeds of any Exempt Loan must be used within a reasonable period of time
to (a) acquire Employer Stock, (b) repay the Exempt Loan, or (c) repay a prior
Exempt Loan.

 

12.2 Restrictions on Exempt Loans

 

Any Exempt Loan must satisfy all of the following requirements:

 

(a) The Exempt Loan is primarily for the benefit of Participants and their
Beneficiaries. All facts and circumstances surrounding the Exempt Loan shall be
considered in determining whether this requirement has been satisfied,
including:

 

  (1) Whether at the time the Exempt Loan is made, the interest rate charged
under the terms of the Exempt Loan and the price of the Employer Stock to be
acquired with the proceeds of the Exempt Loan is such that Plan assets shall not
be drained off.

 

  (2) Whether the Exempt Loan is at least as favorable to the Plan as the terms
of a comparable loan resulting from arms’ length negotiation between independent
parties.

 

(b) The interest rate charged under the terms of the Exempt Loan is a reasonable
rate of interest.

 

(c) The collateral pledged to the creditor by the Plan consists only of Employer
Stock purchased with the borrowed funds.

 

(d) Under the terms of the Exempt Loan, the creditor has no recourse against
Plan assets except with respect to the collateral described in paragraph (c)
above, earnings attributable to such collateral, and Employer Contributions
(other than contributions made in Employer Stock) made to meet current
obligations under the Exempt Loan and earnings attributable to such
contributions.

 

(e) Under the terms of the Exempt Loan, the shares of Employer Stock held as
collateral for the loan that are to be released each Plan Year shall equal the
product of (i) the number of encumbered shares of Employer Stock held before the
release of shares for the current Plan Year multiplied by (ii) a fraction, the
numerator of which is the amount of principal and interest paid for the current
Plan Year and the denominator of which is the sum of the amount of principal and
interest paid for the current Plan Year plus the principal and interest to be
paid for all future Plan Years.

 

35



--------------------------------------------------------------------------------

(f) The Exempt Loan is for a specified term and is not payable on demand of any
person, except in the case of default.

 

(g) In the event of a default on an Exempt Loan, the value of the Trust Fund
transferred in satisfaction of the Exempt Loan shall not exceed the amount of
the default. If the lender is a Disqualified Person, the Exempt Loan must
provide for the transfer of Trust Funds only upon and to the extent of the
failure of the Plan to meet the payment schedule under the Exempt Loan.

 

(h) Payments made on the Exempt Loan during a Plan Year shall not exceed: (1)
the sum over all the Plan Years during the term of the Exempt Loan of all
Employer Contributions and cash dividends paid by the Employer to the Plan with
respect to such Exempt Loan and earnings on such contributions and dividends,
less (2) the sum of all Exempt Loan payments during the preceding Plan Years. A
separate accounting shall be maintained for such Employer Contributions, cash
dividends, and earnings until the Exempt Loan is repaid.

 

12.3 Sale or Repurchase of Shares of Employer Stock

 

Except as otherwise specifically provided in Section 16.8, no share of Employer
Stock acquired with the proceeds of an Exempt Loan may be subject to a put,
call, or other option, or buy-sell or similar arrangement while held by or when
distributed from the Trust, whether or not the Exempt Loan has been repaid or
the Plan ceases to be an employee stock ownership plan. Subject to any right of
first refusal provided in accordance with regulations issued under Code Section
4975(e), no person may be required to sell shares to the Employers, nor may the
Trust enter into an agreement that obligates the Trust to purchase Shares upon
the death of a shareholder of an Employer.

 

36



--------------------------------------------------------------------------------

ARTICLE XIII

WITHDRAWALS WHILE EMPLOYED

 

13.1 No In-Service Withdrawals

 

Except as otherwise specifically provided in Article XV, no Participant who is
employed by an Employer or a Related Company shall be eligible to withdraw any
portion of his Participant Account under the Plan.

 

37



--------------------------------------------------------------------------------

ARTICLE XIV

TERMINATION OF EMPLOYMENT AND SETTLEMENT DATE

 

14.1 Termination of Employment and Settlement Date

 

A Participant’s Settlement Date shall occur on the date he terminates employment
with the Employers and all Related Companies because of death, disability,
retirement, or other termination of employment. Written notice of a
Participant’s Settlement Date shall be given by the Administrator to the
Trustee.

 

14.2 Separate Accounting for Non-Vested Amounts

 

If as of a Participant’s Settlement Date the Participant’s vested interest in
his Employer Contributions Sub-Account is less than 100 percent, that portion of
his Employer Contributions Sub-Account that is not vested shall be accounted for
separately from the vested portion and shall be disposed of as provided in the
following Section. If prior to such Settlement Date the Participant received a
distribution under the Plan, his vested interest in his Employer Contributions
Sub-Account shall be an amount (“X”) determined by the following formula:

 

X = P(AB + D) - D For purposes of the formula: P    =    The Participant’s
vested interest in his Employer Contributions Sub-Account on the date
distribution is to be made. AB    =    The balance of the Participant’s Employer
Contributions Sub-Account as of the Valuation Date immediately preceding the
date distribution is to be made. D    =    The amount of all prior distributions
from the Participant’s Employer Contributions Sub-Account.

 

14.3 Disposition of Non-Vested Amounts

 

That portion of a Participant’s Employer Contributions Sub-Account that is not
vested upon the occurrence of his Settlement Date shall be disposed of as
follows:

 

(a) If the Participant has no vested interest in his Account upon the occurrence
of his Settlement Date or his vested interest in his Account as of the date of
distribution does not exceed $5,000, resulting in the distribution or deemed
distribution to the Participant of his entire vested interest in his Account,
the non-vested balance remaining in the Participant’s Employer Contributions
Sub-Account shall be forfeited and his Account closed as of (i) the
Participant’s Settlement Date, if the Participant has no vested interest in his
Account and is therefore deemed to have received distribution on that date, or
(ii) the date actual distribution is made to the Participant.

 

38



--------------------------------------------------------------------------------

(b) If the Participant’s vested interest in his Account exceeds $5,000 and the
Participant is eligible for and consents in writing to a single sum payment of
his vested interest in his Account, the non-vested balance remaining in the
Participant’s Employer Contributions Sub-Account shall be forfeited and his
Account closed as of the date the single sum payment occurs, provided that such
distribution is made because of the Participant’s Settlement Date. A
distribution is deemed to be made because of a Participant’s Settlement Date if
it occurs prior to the end of the second Plan Year beginning on or after the
Participant’s Settlement Date.

 

(c) If neither paragraph (a) nor paragraph (b) is applicable, the non-vested
balance remaining in the Participant’s Employer Contributions Sub-Account shall
continue to be held in such Sub-Account and shall not be forfeited until the
date the Participant incurs five consecutive Breaks in Service.

 

14.4 Treatment of Forfeited Amounts

 

Whenever the non-vested balance of a Participant’s Employer Contributions
Sub-Account is forfeited during a Plan Year in accordance with the provisions of
the preceding Section, such forfeiture shall first be used to restore the
forfeited Accounts of reemployed Participants who satisfy the requirements of
Section 14.5 during such Plan Year and, if any forfeitures remain, then shall be
allocated among the Accounts of Participants who are Eligible Employees during
the Plan Year for which the forfeiture is being allocated, are employed by the
Employer for which the Participant whose Account is being forfeited last
performed services, and have met the allocation requirements for Employer
Contributions described in Article VI. Any forfeited amounts shall be allocated
in the ratio which an eligible Participant’s Compensation for the Plan Year from
the Employer for which the Participant whose Account is being forfeited last
performed services bears to the aggregate of such Compensation for all such
eligible Participants. Forfeitures credited to a Participant’s Account hereunder
shall be credited to his Employer Contributions Sub-Account. A Participant’s
vested interest in amounts attributable to forfeitures allocated to his Employer
Contributions Sub-Account shall be determined under the vesting schedule
otherwise applicable to such Sub-Account pursuant to Article VI.

 

14.5 Recrediting of Forfeited Amounts

 

A former Participant who forfeited the non-vested portion of his Employer
Contributions Sub-Account in accordance with the provisions of paragraph (a) or
(b) of Section 14.3 and who is reemployed by an Employer or a Related Company
shall have such forfeited amounts recredited to a new Account in his name,
without adjustment for interim gains or losses experienced by the Trust, if:

 

(a) he returns to employment with an Employer or a Related Company before he
incurs five consecutive Breaks in Service commencing after the date he received,
or is deemed to have received, distribution of his vested interest in his
Account;

 

39



--------------------------------------------------------------------------------

(b) he resumes employment covered under the Plan before the earlier of (i) the
end of the five-year period beginning on the date he is reemployed or (ii) the
date he incurs five consecutive Breaks in Service commencing after the date he
received, or is deemed to have received, distribution of his vested interest in
his Account; and

 

(c) if he received actual distribution of his vested interest in his Account, he
repays to the Plan the full amount of such distribution that is attributable to
Employer Contributions before the earlier of (i) the end of the five year period
beginning on the date he is reemployed or (ii) the date he incurs five
consecutive Breaks in Service commencing after the date he received distribution
of his vested interest in his Account.

 

Funds needed in any Plan Year to recredit the Account of a Participant with the
amounts of prior forfeitures in accordance with the preceding sentence shall
come first from forfeitures that arise during such Plan Year, and then from
Trust income earned in such Plan Year, to the extent that it has not yet been
allocated among Participants’ Accounts as provided in Article XI, with each
Trust Fund being charged with the amount of such income proportionately, unless
his Employer chooses to make an additional Employer Contribution, and shall
finally be provided by his Employer by way of a separate Employer Contribution.

 

40



--------------------------------------------------------------------------------

ARTICLE XV

DISTRIBUTIONS

 

15.1 Distributions to Participants

 

A Participant whose Settlement Date occurs shall receive distribution of his
vested interest in his Account in the form provided under Article XVI beginning
as soon as reasonably practicable following his Settlement Date. A Participant
may elect instead to postpone distribution to his Early or Normal Retirement
Date. A Participant who retires or terminates employment before his Normal
Retirement Date and who does not apply for distribution is deemed to have
elected to postpone distribution until his Normal Retirement Date. If a
Participant who has elected to postpone payments becomes Disabled before benefit
payments are scheduled to commence, he may elect an earlier distribution.

 

15.2 Special Commencement and Distribution Rules

 

Notwithstanding the provisions of Section 15.1, if the Participant so elects,
distribution shall not commence later than one year after the close of the Plan
Year

 

(a) in which the Participant’s employment terminates (i) following the
Participant’s Normal Retirement Date or (ii) because of death or Disability or

 

(b) which is the fifth Plan Year following the Plan Year in which the
Participant’s employment terminates for any other reason; provided, however,
that this paragraph shall not apply if the Participant is reemployed prior to
that date.

 

The provisions of this Section shall not apply to Employer Stock acquired with
the proceeds of a loan described in Code Section 404(a)(9) until the close of
the Plan Year in which such loan is repaid in full.

 

15.3 Special In-Service Distributions

 

A Participant who continues in employment with an Employer or a Related Company
after his Normal Retirement Date may elect to receive distribution of all or any
portion of his Account in the form provided under Article XVI at any time
following such date.

 

15.4 Distributions to Beneficiaries

 

If a Participant dies prior to his Benefit Payment Date, his Beneficiary shall
receive distribution of the Participant’s vested interest in his Account in the
form provided under Article XVI beginning as soon as reasonably practicable
following the date the Beneficiary’s application for distribution is filed with
the Administrator. Unless distribution is to be made over the life or over a
period certain not greater than the life expectancy of the Beneficiary,
distribution of the

 

41



--------------------------------------------------------------------------------

Participant’s entire vested interest shall be made to the Beneficiary no later
than the end of the fifth calendar year beginning after the Participant’s death.
If distribution is to be made over the life or over a period certain no greater
than the life expectancy of the Beneficiary, distribution shall commence no
later than:

 

(a) If the Beneficiary is not the Participant’s spouse, the end of the first
calendar year beginning after the Participant’s death; or

 

(b) If the Beneficiary is the Participant’s spouse, the later of (i) the end of
the first calendar year beginning after the Participant’s death or (ii) the end
of the calendar year in which the Participant would have attained age 70 1/2.

 

If distribution is to be made to a Participant’s spouse, it shall be made
available within a reasonable period of time after the Participant’s death that
is no less favorable than the period of time applicable to other distributions.
If a Participant dies after the date distribution of his vested interest in his
Account begins under this Article, but before his entire vested interest in his
Account is distributed, his Beneficiary shall receive distribution of the
remainder of the Participant’s vested interest in his Account beginning as soon
as reasonably practicable following the Participant’s date of death in a form
that provides for distribution at least as rapidly as under the form in which
the Participant was receiving distribution.

 

15.5 Cash Outs and Participant Consent

 

Notwithstanding any other provision of the Plan to the contrary, if a
Participant’s vested interest in his Account does not exceed $5,000,
distribution of such vested interest shall be made to the Participant in a
single sum payment or through a direct rollover, as described in Article XVI, as
soon as reasonably practicable following his Settlement Date. If a Participant
has no vested interest in his Account on his Settlement Date, he shall be deemed
to have received distribution of such vested interest on his Settlement Date.

 

If a Participant’s vested interest in his Account exceeds $5,000, distribution
shall not commence to such Participant prior to his Normal Retirement Date
without the Participant’s written consent.

 

15.6 Required Commencement of Distribution

 

Notwithstanding any other provision of the Plan to the contrary, distribution of
a Participant’s vested interest in his Account shall commence to the Participant
no later than the earlier of:

 

(a) unless the Participant elects a later date, 60 days after the close of the
Plan Year in which (i) the Participant’s Normal Retirement Date occurs, (ii) the
tenth anniversary of the year in which he commenced participation in the Plan
occurs, or (iii) his Settlement Date occurs, whichever is latest; or

 

(b) his Required Beginning Date.

 

42



--------------------------------------------------------------------------------

Distributions required to commence under this Section shall be made in the form
provided under Article XVI and in accordance with Code Section 401(a)(9) and
regulations issued thereunder, including the minimum distribution incidental
benefit requirements.

 

15.7 Transition Rules for Required Commencement of Distribution

 

A Participant who is receiving required distributions under the Plan pursuant to
the provisions of Code Section 401(a)(9) as in effect prior to January 1, 1997,
and whose Settlement Date has not occurred shall continue to receive
distributions hereunder in accordance with the provisions of the Plan in effect
prior to January 1, 1998.

 

15.8 Reemployment of a Participant

 

If a Participant whose Settlement Date has occurred is reemployed by an Employer
or a Related Company, he shall lose his right to any distribution or further
distributions from the Trust arising from his prior Settlement Date and his
interest in the Trust shall thereafter be treated in the same manner as that of
any other Participant whose Settlement Date has not occurred.

 

15.9 Restrictions on Alienation

 

Except as provided in Code Section 401(a)(13) (relating to qualified domestic
relations orders), Code Section 401(a)(13)(C) and (D) (relating to offsets
ordered or required under a criminal conviction involving the Plan, a civil
judgment in connection with a violation or alleged violation of fiduciary
responsibilities under ERISA, or a settlement agreement between the Participant
and the Department of Labor in connection with a violation or alleged violation
of fiduciary responsibilities under ERISA), Section 1.401(a)-13(b)(2) of
Treasury regulations (relating to Federal tax levies and judgments), or as
otherwise required by law, no benefit under the Plan at any time shall be
subject in any manner to anticipation, alienation, assignment (either at law or
in equity), encumbrance, garnishment, levy, execution, or other legal or
equitable process; and no person shall have power in any manner to anticipate,
transfer, assign (either at law or in equity), alienate or subject to
attachment, garnishment, levy, execution, or other legal or equitable process,
or in any way encumber his benefits under the Plan, or any part thereof, and any
attempt to do so shall be void.

 

15.10 Facility of Payment

 

If the Administrator finds that any individual to whom an amount is payable
hereunder is incapable of attending to his financial affairs because of any
mental or physical condition, including the infirmities of advanced age, such
amount (unless prior claim therefore shall have been made by a duly qualified
guardian or other legal representative) may, in the discretion of the
Administrator, be paid to another person for the use or benefit of the
individual found incapable of attending to his financial affairs or in
satisfaction of legal obligations incurred by or on behalf of such individual.
The Trustee shall make such payment only upon receipt of written

 

43



--------------------------------------------------------------------------------

instructions to such effect from the Administrator. Any such payment shall be
charged to the Account from which any such payment would otherwise have been
paid to the individual found incapable of attending to his financial affairs and
shall be a complete discharge of any liability therefore under the Plan.

 

15.11 Inability to Locate Payee

 

If any benefit becomes payable to any person, or to the executor or
administrator of any deceased person, and if that person or his executor or
administrator does not present himself to the Administrator within a reasonable
period after the Administrator mails written notice of his eligibility to
receive a distribution hereunder to his last known address and makes such other
diligent effort to locate the person as the Administrator determines, that
benefit will be forfeited. However, if the payee later files a claim for that
benefit, the benefit will be restored.

 

15.12 Distribution Pursuant to Qualified Domestic Relations Orders

 

Notwithstanding any other provision of the Plan to the contrary, if a qualified
domestic relations order so provides, distribution may be made to an alternate
payee pursuant to a qualified domestic relations order, as defined in Code
Section 414(p), regardless of whether the Participant’s Settlement Date has
occurred or whether the Participant is otherwise entitled to receive a
distribution under the Plan.

 

44



--------------------------------------------------------------------------------

ARTICLE XVI

FORM OF PAYMENT

 

16.1 Normal Form of Payment

 

Unless a Participant, or his Beneficiary, if the Participant has died, elects
the optional form of payment, distribution shall be made to the Participant, or
his Beneficiary, as the case may be, in a single sum payment.

 

16.2 Optional Form of Payment

 

A Participant, or his Beneficiary, as the case may be, may elect to receive
distribution of all or a portion of his Account in a series of installments over
a period not exceeding the life expectancy of the Participant, or the
Participant’s Beneficiary, if the Participant has died, or a period not
exceeding the joint life and last survivor expectancy of the Participant and his
Beneficiary. Each installment shall be equal in amount except as necessary to
adjust for any changes in the value of the Participant’s Account. The
determination of life expectancies shall be made on the basis of the expected
return multiples in Tables V or VI of Section 1.72-9 of the Treasury regulations
and shall be calculated once at the time installment payments begin.

 

Unless the Participant, or his Beneficiary, as the case may be, elects
otherwise, distribution shall be made over a period no longer than (a) five
years, with respect to a Participant whose vested interest in his Account does
not exceed $500,000, or (b) five years plus one additional year (to a maximum of
five additional years) for each $100,000, or fraction thereof, by which the
Participant’s vested interest in his Account exceeds $500,000.

 

16.3 Change of Election

 

A Participant or Beneficiary who has elected the optional form of payment may
revoke or change his election at any time prior to his Benefit Payment Date by
filing his election with the Administrator in the form prescribed by the
Administrator.

 

16.4 Direct Rollover

 

Notwithstanding any other provision of the Plan to the contrary, in lieu of
receiving distribution in a form of payment provided under this Article, a
“qualified distributee” may elect in writing, in accordance with rules
prescribed by the Administrator, to have a portion or all of any “eligible
rollover distribution” paid directly by the Plan to the “eligible retirement
plan” designated by the “qualified distributee”. Any such payment by the Plan to
another “eligible retirement plan” shall be a direct rollover.

 

Notwithstanding the foregoing, a “qualified distributee” may not elect a direct
rollover with respect to an “eligible rollover distribution” if the total value
of such distribution is less than $200 or with respect to a portion of an
“eligible rollover distribution” if the value of such portion is less than $500.
For purposes of this Section, the following terms have the following meanings:

 

(a) An “eligible retirement plan” means an individual retirement account
described in Code Section 408(a) an individual retirement annuity described in
Code Section 408(b) an annuity plan described in Code Section 403(a), or a
qualified trust described in Code Section 401(a) that accepts rollovers;
provided, however, that, in the case of a direct rollover by a surviving spouse,
an eligible retirement plan does not include a qualified trust described in Code
Section 401(a).

 

45



--------------------------------------------------------------------------------

(b) An “eligible rollover distribution” means any distribution of all or any
portion of the balance of a Participant’s Account; provided, however, that an
eligible rollover distribution does not include the following:

 

  (i) any distribution to the extent such distribution is required under Code
Section 401(a)(9).

 

  (ii) any distribution that is one of a series of substantially equal periodic
payment made not less frequently than annually for the life or life expectancy
of the “qualified distributee” or the joint lives or life expectancies of the
“qualified distributee” and the “qualified distributee’s” designated
beneficiary, or for a specified period of ten years or more.

 

(c) A “qualified distributee” means a Participant, his surviving spouse, or his
spouse or former spouse who is an alternate payee under a qualified domestic
relations order, as defined in Code Section 414(p).

 

16.5 Notice Regarding Forms of Payment

 

Within the 60 day period ending 30 days before a Participant’s Benefit Payment
Date, the Administrator shall provide the Participant with a written explanation
of his right to defer distribution until his Normal Retirement Date, or such
later date as may be provided in the Plan, his right to make a direct rollover,
and the forms of payment provided under the Plan. Distribution of the
Participant’s Account may commence fewer than 30 days after such notice is
provided to the Participant if (i) the Administrator clearly informs the
Participant of his right to consider his election of whether or not to make a
direct rollover or to receive a distribution prior to his Normal Retirement Date
and his form of payment for a period of at least 30 days following his receipt
of the notice and (ii) the Participant, after receiving the notice,
affirmatively elects an early distribution.

 

46



--------------------------------------------------------------------------------

16.6 Reemployment

 

If a Participant is reemployed by an Employer or a Related Company prior to
receiving distribution of the entire balance of his vested interest in his
Account, his prior election of a form of payment hereunder shall become
ineffective.

 

16.7 Distribution in the Form of Employer Stock

 

Notwithstanding any other provision of the Plan to the contrary, to the extent
that his Account is invested in Employer Stock on the date distribution is to be
made to a Participant, the Participant may elect to receive distribution of all
or a portion of the fair market value of such Account in the form of Employer
Stock, unless the Employer’s charter or by-laws restrict ownership of Employer
Stock to employees and the Trust Fund. Distribution in the form of Employer
Stock shall be made in whole shares only. Partial shares shall be distributed in
cash.

 

The by-laws or articles of incorporation of the Employer may restrict the sale
or transfer of Employer Stock distributed from the Plan, provided that such
restrictions apply to all Employer Stock of the same class. If such Employer
Stock is subject to a right of first refusal, in no event may the Employer pay a
price for such Employer Stock that is less than the price offered by any third
party making a bona fide offer and in no event shall the Trust pay a price less
than the fair market value of the Employer Stock.

 

16.8 Put Option

 

If distribution is made to a Participant or his Beneficiary of Employer Stock
that is not readily tradable on an established securities market or of Employer
Stock acquired with the proceeds of an Exempt Loan that is subject to a trading
limitation, such Employer Stock shall be subject to the put option described in
this Section. Employer Stock is subject to a “trading limitation” if it is
subject to a restriction under Federal or State securities law or any regulation
thereunder, or under an agreement (not prohibited under Section 12.3 of the
Plan) that would make the Employer Stock less freely tradable than stock not
subject to such restriction.

 

The put option shall be exercisable during the 60-day period beginning the day
following the date the Employer Stock is distributed to the Participant, or his
Beneficiary, if applicable. If the put option is not exercised within such
period, the Participant, or his Beneficiary, if applicable, shall have an
additional 60-day period beginning the first day of the Plan Year following the
date the Employer Stock is distributed (or, if later, the first day following
the end of the initial 60-day period, as provided in regulations issued by the
Secretary of the Treasury) in which to exercise the put option. However, in the
case of Employer Stock that is publicly traded without restriction when
distributed but ceases to be so traded within either of the 60-day periods
described herein after distribution, the Employer must notify each holder of
such Employer Stock in writing on or before the tenth day after the date the
Employer Stock ceases to be so traded that for the remainder of the applicable
60-day period the Employer Stock is subject to the put option. The number of
days between the tenth day and the date on which notice is actually given, if
later than

 

47



--------------------------------------------------------------------------------

the tenth day, must be added to the duration of the put option. The notice must
inform distributees of the term of the put option that they are to hold. The
terms must satisfy the requirements of this Section.

 

The put option is exercised by the holder notifying the Employer in writing that
the put option is being exercised. The notice shall state the name and address
of the holder and the number of shares to be sold. The period during which a put
option is exercisable does not include any time when a distributee is unable to
exercise it because the party bound by the put option is prohibited from
honoring it because of applicable Federal or State law. The price at which a put
option must be exercisable is the fair market value of the Employer Stock.

 

Payment under a put option involving a “total distribution”, as defined herein,
shall be paid in substantially equal monthly, quarterly, semiannual, or annual
installments over a period certain beginning not later than 30 days after the
exercise of the put option and not extending beyond five years. Payment may be
deferred if adequate security and a reasonable rate of interest on the unpaid
amounts are provided. For purposes of this Section, a “total distribution” means
a distribution to a Participant or his Beneficiary within one taxable year of
the Participant’s entire vested interest in his Account.

 

Payment under a put option involving installment distributions must be paid not
later than 30 days after the exercise of the put option.

 

Payment under a put option may not be restricted by the provisions of a loan or
any other arrangement, including the terms of the Employer’s articles of
incorporation, unless so required by applicable state law.

 

48



--------------------------------------------------------------------------------

ARTICLE XVII

BENEFICIARIES

 

17.1 Designation of Beneficiary

 

An unmarried Participant’s Beneficiary shall be the person or persons designated
by such Participant in accordance with rules prescribed by the Administrator. A
married Participant’s Beneficiary shall be his spouse, unless the Participant
designates a person or persons other than his spouse as Beneficiary with his
spouse’s written consent. For purposes of this Section, a Participant shall be
treated as unmarried and spousal consent shall not be required if the
Participant is not married on his Benefit Payment Date.

 

If no Beneficiary has been designated pursuant to the provisions of this
Section, or if no Beneficiary survives the Participant and he has no surviving
spouse, then the Beneficiary under the Plan shall be the Participant’s estate.
If a Beneficiary dies after becoming entitled to receive a distribution under
the Plan but before distribution is made to him in full, and if the Participant
has not designated another Beneficiary to receive the balance of the
distribution in that event, the estate of the deceased Beneficiary shall be the
Beneficiary as to the balance of the distribution.

 

17.2 Spousal Consent Requirements

 

Any written spousal consent given pursuant to this Article must acknowledge the
effect of the action taken and must be witnessed by a Plan representative or a
notary public. In addition, the spouse’s written consent must either (i) specify
any non-spouse Beneficiary designated by the Participant and that such
Beneficiary may not be changed without written spousal consent or (ii)
acknowledge that the spouse has the right to limit consent to a specific
Beneficiary, but permit the Participant to change the designated Beneficiary
without the spouse’s further consent. A Participant’s spouse will be deemed to
have given written consent to the Participant’s designation of Beneficiary if
the Participant establishes to the satisfaction of a Plan representative that
such consent cannot be obtained because the spouse cannot be located or because
of other circumstances set forth in Section 401(a)(11) of the Code and
regulations issued thereunder. Any written consent given or deemed to have been
given by a Participant’s spouse hereunder shall be valid only with respect to
the spouse who signs the consent.

 

49



--------------------------------------------------------------------------------

ARTICLE XVIII

ADMINISTRATION

 

18.1 Authority of the Sponsor

 

The Sponsor, which shall be the administrator for purposes of ERISA and the plan
administrator for purposes of the Code, shall be responsible for the
administration of the Plan and, in addition to the powers and authorities
expressly conferred upon it in the Plan, shall have all such powers and
authorities as may be necessary to carry out the provisions of the Plan,
including the power and authority to interpret and construe the provisions of
the Plan, to make benefit determinations, and to resolve any disputes which
arise under the Plan. The Sponsor may employ such attorneys, agents, and
accountants as it may deem necessary or advisable to assist in carrying out its
duties hereunder. The Sponsor shall be a “named fiduciary” as that term is
defined in ERISA Section 402(a)(2). The Sponsor, by action of its board of
directors, may:

 

(a) allocate any of the powers, authority, or responsibilities for the operation
and administration of the Plan (other than trustee responsibilities as defined
in Section 405(c)(3) of ERISA) among named fiduciaries; and

 

(b) designate a person or persons other than a named fiduciary to carry out any
of such powers, authority, or responsibilities;

 

except that no allocation by the Sponsor of, or designation by the Sponsor with
respect to, any of such powers, authority, or responsibilities to another named
fiduciary or a person other than a named fiduciary shall become effective unless
such allocation or designation shall first be accepted by such named fiduciary
or other person in a writing signed by it and delivered to the Sponsor.

 

18.2 Discretionary Authority

 

In carrying out its duties under the Plan, including making benefit
determinations, interpreting or construing the provisions of the Plan, and
resolving disputes, the Sponsor (or any individual to whom authority has been
delegated in accordance with Section 18.1) shall have absolute discretionary
authority.

 

18.3 Action of the Sponsor

 

Any act authorized, permitted, or required to be taken under the Plan by the
Sponsor and which has not been delegated in accordance with Section 18.1, may be
taken by a majority of the members of the board of directors of the Sponsor,
either by vote at a meeting, or in writing without a meeting, or by the employee
or employees of the Sponsor designated by the board of directors to carry out
such acts on behalf of the Sponsor. All notices, advice, directions,
certifications, approvals, and instructions required or authorized to be given
by the Sponsor as

 

50



--------------------------------------------------------------------------------

under the Plan shall be in writing and signed by either (i) a majority of the
members of the Sponsor’s board of directors or by such member or members as may
be designated by an instrument in writing, signed by all the members thereof, as
having authority to execute such documents on its behalf, or (ii) the employee
or employees authorized to act for the Sponsor in accordance with the provisions
of this Section.

 

18.4 Claims Review Procedure

 

Whenever a claim for benefits under the Plan filed by any person (herein
referred to as the “Claimant”) is denied, whether in whole or in part, the
Sponsor shall transmit a written notice of such decision to the Claimant within
90 days of the date the claim was filed or, if special circumstances require an
extension, within 180 days of such date, which notice shall be written in a
manner calculated to be understood by the Claimant and shall contain a statement
of (i) the specific reasons for the denial of the claim, (ii) specific reference
to pertinent Plan provisions on which the denial is based, and (iii) a
description of any additional material or information necessary for the Claimant
to perfect the claim and an explanation of why such information is necessary.
The notice shall also include a statement advising the Claimant that, within 60
days of the date on which he receives such notice, he may obtain review of such
decision in accordance with the procedures hereinafter set forth. Within such
60-day period, the Claimant or his authorized representative may request that
the claim denial be reviewed by filing with the Sponsor a written request
therefore, which request shall contain the following information:

 

(a) the date on which the Claimant’s request was filed with the Sponsor;
provided, however, that the date on which the Claimant’s request for review was
in fact filed with the Sponsor shall control in the event that the date of the
actual filing is later than the date stated by the Claimant pursuant to this
paragraph;

 

(b) the specific portions of the denial of his claim which the Claimant requests
the Sponsor to review;

 

(c) a statement by the Claimant setting forth the basis upon which he believes
the Sponsor should reverse the previous denial of his claim for benefits and
accept his claim as made; and

 

(d) any written material (offered as exhibits) which the Claimant desires the
Sponsor to examine in its consideration of his position as stated pursuant to
paragraph (c) of this Section.

 

Within 60 days of the date determined pursuant to paragraph (a) of this Section
or, if special circumstances require an extension, within 120 days of such date,
the Sponsor shall conduct a full and fair review of the decision denying the
Claimant’s claim for benefits and shall render its written decision on review to
the Claimant. The Sponsor’s decision on review shall be written in a manner
calculated to be understood by the Claimant and shall specify the reasons and
Plan provisions upon which the Sponsor’s decision was based.

 

51



--------------------------------------------------------------------------------

18.5 Qualified Domestic Relations Orders

 

The Sponsor shall establish reasonable procedures to determine the status of
domestic relations orders and to administer distributions under domestic
relations orders which are deemed to be qualified orders. Such procedures shall
be in writing and shall comply with the provisions of Section 414(p) of the Code
and regulations issued thereunder.

 

18.6 Indemnification

 

In addition to whatever rights of indemnification the Trustee or the members of
the Sponsor’s board of directors or any employee or employees of the Sponsor to
whom any power, authority, or responsibility is delegated pursuant to Section
18.3, may be entitled under the articles of incorporation or regulations of the
Sponsor, under any provision of law, or under any other agreement, the Sponsor
shall satisfy any liability actually and reasonably incurred by any such person
or persons, including expenses, attorneys’ fees, judgments, fines, and amounts
paid in settlement (other than amounts paid in settlement not approved by the
Sponsor), in connection with any threatened, pending or completed action, suit,
or proceeding which is related to the exercising or failure to exercise by such
person or persons of any of the powers, authority, responsibilities, or
discretion as provided under the Plan, or reasonably believed by such person or
persons to be provided hereunder, and any action taken by such person or persons
in connection therewith, unless the same is judicially determined to be the
result of such person or persons’ gross negligence or willful misconduct.

 

18.7 Actions Binding

 

Subject to the provisions of Section 18.4, any action taken by the Sponsor which
is authorized, permitted, or required under the Plan shall be final and binding
upon the Employers, the Trustee, all persons who have or who claim an interest
under the Plan, and all third parties dealing with the Employers or the Trustee.

 

52



--------------------------------------------------------------------------------

ARTICLE XIX

AMENDMENT AND TERMINATION

 

19.1 Amendment

 

Subject to the provisions of Section 19.2, the Sponsor may at any time and from
time to time, by action of its board of directors, or such officers of the
Sponsor as are authorized by its board of directors, amend the Plan, either
prospectively or retroactively. Any such amendment shall be by written
instrument executed by the Sponsor.

 

19.2 Limitation on Amendment

 

The Sponsor shall make no amendment to the Plan which shall decrease the accrued
benefit of any Participant or Beneficiary, except that nothing contained herein
shall restrict the right to amend the provisions of the Plan relating to the
administration of the Plan and Trust. Moreover, no such amendment shall be made
hereunder which shall permit any part of the Trust to revert to an Employer or
any Related Company or be used or be diverted to purposes other than the
exclusive benefit of Participants and Beneficiaries. The Sponsor shall make no
retroactive amendment to the Plan unless such amendment satisfies the
requirements of Code Section 401(b) and/or Section 1.401(a)(4)-11(g) of the
Treasury regulations, as applicable.

 

19.3 Termination

 

The Sponsor reserves the right, by action of its board of directors, to
terminate the Plan as to all Employers at any time (the effective date of such
termination being hereinafter referred to as the “termination date”). Upon any
such termination of the Plan, the following actions shall be taken for the
benefit of Participants and Beneficiaries:

 

(a) As of the termination date, each Investment Fund shall be valued and all
Accounts and Sub-Accounts shall be adjusted in the manner provided in Article
XI, with any unallocated contributions or forfeitures being allocated as of the
termination date in the manner otherwise provided in the Plan. The termination
date shall become a Valuation Date for purposes of Article XI. In determining
the net worth of the Trust, there shall be included as a liability such amounts
as shall be necessary to pay all expenses in connection with the termination of
the Trust and the liquidation and distribution of the property of the Trust, as
well as other expenses, whether or not accrued, and shall include as an asset
all accrued income.

 

(b) All Accounts shall then be disposed of to or for the benefit of each
Participant or Beneficiary in accordance with the provisions of Article XV as if
the termination date were his Settlement Date; provided, however, that
notwithstanding the provisions of Article XV, if the Plan does not offer an
annuity option and if neither his Employer nor a Related Company establishes or
maintains another defined contribution plan (other than

 

53



--------------------------------------------------------------------------------

an employee stock ownership plan as defined in Code Section 4975(e)(7)), the
Participant’s written consent to the commencement of distribution shall not be
required regardless of the value of the vested portions of his Account.

 

Notwithstanding anything to the contrary contained in the Plan, upon any such
Plan termination, the vested interest of each Participant and Beneficiary in his
Employer Contributions Sub-Account shall be 100 percent; and, if there is a
partial termination of the Plan, the vested interest of each Participant and
Beneficiary who is affected by the partial termination in his Employer
Contributions Sub-Account shall be 100 percent. For purposes of the preceding
sentence only, the Plan shall be deemed to terminate automatically if there
shall be a complete discontinuance of contributions hereunder by all Employers.

 

19.4 Reorganization

 

The merger, consolidation, or liquidation of any Employer with or into any other
Employer or a Related Company shall not constitute a termination of the Plan as
to such Employer.

 

19.5 Withdrawal of an Employer

 

An Employer other than the Sponsor may withdraw from the Plan at any time upon
notice in writing to the Administrator (the effective date of such withdrawal
being hereinafter referred to as the “withdrawal date”), and shall thereupon
cease to be an Employer for all purposes of the Plan. An Employer shall be
deemed automatically to withdraw from the Plan in the event of its complete
discontinuance of contributions, or, subject to Section 19.4 and unless the
Sponsor otherwise directs, it ceases to be a Related Company of the Sponsor or
any other Employer. Upon the withdrawal of an Employer, the withdrawing Employer
shall determine whether a partial termination has occurred with respect to its
Employees. In the event that the withdrawing Employer determines a partial
termination has occurred, the action specified in Section 19.3 shall be taken as
of the withdrawal date, as on a termination of the Plan, but with respect only
to Participants who are employed solely by the withdrawing Employer, and who,
upon such withdrawal, are neither transferred to nor continued in employment
with any other Employer or a Related Company. The interest of any Participant
employed by the withdrawing Employer who is transferred to or continues in
employment with any other Employer or a Related Company, and the interest of any
Participant employed solely by an Employer or a Related Company other than the
withdrawing Employer, shall remain unaffected by such withdrawal; no adjustment
to his Accounts shall be made by reason of the withdrawal; and he shall continue
as a Participant hereunder subject to the remaining provisions of the Plan.

 

54



--------------------------------------------------------------------------------

ARTICLE XX

ADOPTION BY OTHER ENTITIES

 

20.1 Adoption by Related Companies

 

A Related Company that is not an Employer may, with the consent of the Sponsor,
adopt the Plan and become an Employer hereunder by causing an appropriate
written instrument evidencing such adoption to be executed in accordance with
the requirements of its organizational authority. Any such instrument shall
specify the effective date of the adoption.

 

20.2 Effective Plan Provisions

 

An Employer who adopts the Plan shall be bound by the provisions of the Plan in
effect at the time of the adoption and as subsequently in effect because of any
amendment to the Plan.

 

55



--------------------------------------------------------------------------------

ARTICLE XXI

MISCELLANEOUS PROVISIONS

 

21.1 No Commitment as to Employment

 

Nothing contained herein shall be construed as a commitment or agreement upon
the part of any person to continue his employment with an Employer or Related
Company, or as a commitment on the part of any Employer or Related Company to
continue the employment, compensation, or benefits of any person for any period.

 

21.2 Benefits

 

Nothing in the Plan nor the Trust Agreement shall be construed to confer any
right or claim upon any person, firm, or corporation other than the Employers,
the Trustee, Participants, and Beneficiaries.

 

21.3 No Guarantees

 

The Employers, the Administrator, and the Trustee do not guarantee the Trust
from loss or depreciation, nor do they guarantee the payment of any amount which
may become due to any person hereunder.

 

21.4 Expenses

 

The expenses of administration of the Plan shall be paid from the Trust as a
general charge thereon, unless the Sponsor elects to make payment.
Notwithstanding the foregoing, the Sponsor may direct that administrative
expenses that are allocable to the Account of a specific Participant shall be
paid from that Account.

 

21.5 Precedent

 

Except as otherwise specifically provided, no action taken in accordance with
the Plan shall be construed or relied upon as a precedent for similar action
under similar circumstances.

 

21.6 Duty to Furnish Information

 

The Employers, the Administrator, and the Trustee shall furnish to any of the
others any documents, reports, returns, statements, or other information that
the other reasonably deems necessary to perform its duties hereunder or
otherwise imposed by law.

 

56



--------------------------------------------------------------------------------

21.7 Merger, Consolidation, or Transfer of Plan Assets

 

The Plan shall not be merged or consolidated with any other plan, nor shall any
of its assets or liabilities be transferred to another plan, unless, immediately
after such merger, consolidation, or transfer of assets or liabilities, each
Participant in the Plan would receive a benefit under the Plan which is at least
equal to the benefit he would have received immediately prior to such merger,
consolidation, or transfer of assets or liabilities (assuming in each instance
that the Plan had then terminated).

 

21.8 Back Pay Awards

 

The provisions of this Section shall apply only to an Employee or former
Employee who becomes entitled to back pay by an award or agreement of an
Employer without regard to mitigation of damages. If a person to whom this
Section applies was or would have become an Eligible Employee after such back
pay award or agreement has been effected, and if any such person would have been
eligible to participate in the allocation of Employer Contributions under the
provisions of Article VI or XXII for any prior Plan Year after such back pay
award or agreement has been effected, his Employer shall make an Employer
Contribution equal to the amount of the Employer Contribution which would have
been allocated to such Participant under the provisions of Article VI or XXII as
in effect during each such Plan Year. The amounts of such additional
contributions shall be credited to the Account of such Participant. Any
additional contributions made pursuant to this Section shall be made in
accordance with, and subject to the limitations of the applicable provisions of
the Plan.

 

21.9 Condition on Employer Contributions

 

Notwithstanding anything to the contrary contained in the Plan or the Trust
Agreement, any contribution of an Employer hereunder is conditioned upon the
continued qualification of the Plan under Code Section 401(a), the exempt status
of the Trust under Code Section 501(a), and the deductibility of the
contribution under Code Section 404. Except as otherwise provided in this
Section and Section 21.10, however, in no event shall any portion of the
property of the Trust ever revert to or otherwise inure to the benefit of an
Employer or any Related Company.

 

21.10 Return of Contributions to an Employer

 

Notwithstanding any other provision of the Plan or the Trust Agreement to the
contrary, in the event any contribution of an Employer made hereunder:

 

(a) is made under a mistake of fact, or

 

(b) is disallowed as a deduction under Code Section 404,

 

such contribution may be returned to the Employer within one year after the
payment of the contribution or the disallowance of the deduction to the extent
disallowed, whichever is

 

57



--------------------------------------------------------------------------------

applicable. In the event the Plan does not initially qualify under Code Section
401(a), any contribution of an Employer made hereunder may be returned to the
Employer within one year of the date of denial of the initial qualification of
the Plan, but only if an application for determination was made within the
period of time prescribed under ERISA Section 403(c)(2)(B).

 

21.11 Validity of Plan

 

The validity of the Plan shall be determined and the Plan shall be construed and
interpreted in accordance with the laws of the State of California, except as
preempted by applicable Federal law. The invalidity or illegality of any
provision of the Plan shall not affect the legality or validity of any other
part thereof.

 

21.12 Trust Agreement

 

The Trust Agreement and the Trust maintained thereunder shall be deemed to be a
part of the Plan as if fully set forth herein and the provisions of the Trust
Agreement are hereby incorporated by reference into the Plan.

 

21.13 Parties Bound

 

The Plan shall be binding upon the Employers, all Participants and Beneficiaries
hereunder, and, as the case may be, the heirs, executors, administrators,
successors, and assigns of each of them.

 

21.14 Application of Certain Plan Provisions

 

For purposes of the general administrative provisions and limitations of the
Plan, a Participant’s Beneficiary or alternate payee under a qualified domestic
relations order shall be treated as any other person entitled to receive
benefits under the Plan. Upon any termination of the Plan, any such Beneficiary
or alternate payee under a qualified domestic relations order who has an
interest under the Plan at the time of such termination, which does not cease by
reason thereof, shall be deemed to be a Participant for all purposes of the
Plan.

 

21.15 Merged Plans

 

In the event another defined contribution plan (the “merged plan”) is merged
into and made a part of the Plan, each Employee who was eligible to participate
in the “merged plan” immediately prior to the merger shall become an Eligible
Employee on the date of the merger. In no event shall a Participant’s vested
interest in his Sub-Account attributable to amounts transferred to the Plan from
the “merged plan” (his “transferee Sub-Account”) on and after the merger be less
than his vested interest in his account under the “merged plan” immediately
prior to the merger. Notwithstanding any other provision of the Plan to the
contrary, a Participant’s service credited for eligibility and vesting purposes
under the “merged plan” as of the merger, if any, shall be included as
Eligibility and Vesting Service under the Plan to the extent Eligibility and
Vesting Service are credited under the Plan. Special provisions applicable to a
Participant’s “transferee Sub-Account”, if any, shall be specifically reflected
in the Plan or in an Addendum to the Plan.

 

58



--------------------------------------------------------------------------------

21.16 Transferred Funds

 

If funds from another qualified plan are transferred or merged into the Plan,
such funds shall be held and administered in accordance with any restrictions
applicable to them under such other plan to the extent required by law and shall
be accounted for separately to the extent necessary to accomplish the foregoing.

 

21.17 Veterans Reemployment Rights

 

Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service shall be
provided in accordance with Code Section 414(u). The Administrator shall notify
the Trustee of any Participant with respect to whom additional contributions are
made because of qualified military service.

 

21.18 Delivery of Cash Amounts

 

To the extent that the Plan requires the Employers to deliver cash amounts to
the Trustee, such delivery may be made through any means acceptable to the
Trustee, including wire transfer.

 

21.19 Written Communications

 

Any communication among the Employers, the Administrator, and the Trustee that
is stipulated under the Plan to be made in writing may be made in any medium
that is acceptable to the receiving party and permitted under applicable law. In
addition, any communication or disclosure to or from Participants and/or
Beneficiaries that is required under the terms of the Plan to be made in writing
may be provided in any other medium (electronic, telephonic, or otherwise) that
is acceptable to the Administrator and permitted under applicable law.

 

21.20 Prohibited Obligations

 

The Plan cannot obligate itself to acquire Employer Stock from a particular
holder as an indefinite time determined upon the happening of a specified event,
such as the death of the holder, or under a put option binding upon the Plan.
However, at the time a put option is exercised, the Plan may be given the
opportunity to assume the rights and obligations of the Employer under a put
option that is binding on the Employer. The price to the Plan of any Employer
Stock acquired under a put option cannot exceed fair market value.

 

21.21 Exercise of Voting Rights with Respect to Employer Stock

 

If the Employer has a registration-type class of securities or, with respect to
Employer Stock acquired by, or transferred to, the Plan in connection with a
securities acquisition loan (as defined

 

59



--------------------------------------------------------------------------------

in Code Section 133(b)) after July 10, 1989, but before August 20, 1996, each
Participant or his Beneficiary, if the Participant has died, shall be entitled
to direct the Trustee as to the manner in which the Employer Stock which is
entitled to vote and which is allocated to the Participant’s Employer Stock
Sub-Account is to be voted.

 

If the Employer does not have a registration-type class of securities, with
respect to Employer Stock other than Employer Stock acquired by, or transferred
to, the Plan in connection with a securities acquisition loan (as defined in
Code Section 133(b)) after July 10, 1989, but before August 20, 1996, each
Participant or Beneficiary in the Plan shall be entitled to direct the Trustee
as to the manner in which voting rights on shares of Employer Stock that are
allocated to the Participant’s Employer Stock Sub-Account are to be exercised
with respect to any corporate matter which involves the voting of such shares
with respect to the approval or disapproval of any corporate merger or
consolidation, recapitalization, reclassification, liquidation, dissolution,
sale of substantially all assets of a trade or business, or such similar
transaction as prescribed in Regulations.

 

If the Employer does not have a registration-type class of securities and the
by-laws of the Employer require the Plan to vote an issue in a manner that
reflects a one-man, one-vote philosophy, each Participant or Beneficiary shall
be entitled to cast one vote on an issue and the Trustee shall vote the shares
held by the Plan in proportion to the results of the votes cast on the issue by
the Participants and Beneficiaries.

 

The Trustee shall be entitled to exercise, in such a manner as the Trustee deems
appropriate, all voting rights attributable to Employer Stock (a) which is held
unallocated in the Suspense Fund or (b) for which the Trustee proffers
pass-through voting rights in accordance with the foregoing provisions of this
Section, and for which the Trustee does not receive any written direction from
the Participant as to the manner in which votes shall be cast with respect to
shares held in the Participant’s account.

 

If any agreement entered into by the Trust provides for voting of any shares of
Employer Stock pledged as security for any obligation of the Plan, then such
shares of Employer Stock shall be voted in accordance with such agreement.

 

For purposes of this Section the term “registration-type class of securities”
means:

 

(a) a class of securities required to be registered under Section 12 of the
Securities Exchange Act of 1934; and

 

(b) a class of securities which would be required to be so registered except for
the exemption from registration provided in subsection (g)(2)(H) of such Section
12 of such Act.

 

60



--------------------------------------------------------------------------------

ARTICLE XXII

TOP-HEAVY PROVISIONS

 

22.1 Definitions

 

For purposes of this Article, the following terms shall have the following
meanings:

 

The “compensation” of an employee means compensation as defined in Code Section
415 and regulations issued thereunder. In no event, however, shall the
“compensation” of a Participant taken into account under the Plan for any Plan
Year exceed $150,000 (subject to adjustment annually as provided in Code
Sections 401(a)(17)(B) and 415(d); provided, however, that the dollar increase
in effect on January 1 of any calendar year, if any, is effective for Plan Years
beginning in such calendar year). If the “compensation” of a Participant is
determined over a period of time that contains fewer than 12 calendar months,
then the annual “compensation” limitation described above shall be adjusted with
respect to that Participant by multiplying the annual “compensation” limitation
in effect for the Plan Year by a fraction the numerator of which is the number
of full months in the period and the denominator of which is 12; provided,
however, that no proration is “required” for a Participant who is covered under
the Plan for less than one full Plan Year if the formula for allocations is
based on “compensation” for a period of at least 12 months.

 

The “determination date” with respect to any Plan Year means the last day of the
preceding Plan Year, except that the “determination date” with respect to the
first Plan Year of the Plan, shall mean the last day of such Plan Year.

 

A “key employee” means any Employee or former Employee who is a “key employee”
pursuant to the provisions of Code Section 416(i)(1) and any Beneficiary of such
Employee or former Employee.

 

A “non-key employee” means any Employee who is not a “key employee”.

 

A “permissive aggregation group” means those plans included in each Employer’s
“required aggregation group” together with any other plan or plans of the
Employer, so long as the entire group of plans would continue to meet the
requirements of Code Sections 401(a)(4) and 410.

 

A “required aggregation group” means the group of tax-qualified plans maintained
by an Employer or a Related Company consisting of each plan in which a “key
employee” participates and each other plan that enables a plan in which a “key
employee” participates to meet the requirements of Code Section 401(a)(4) or
Code Section 410, including any plan that terminated within the five-year period
ending on the relevant “determination date”.

 

A “super top-heavy group” with respect to a particular Plan Year means a
“required” or “permissive aggregation group” that, as of the “determination
date”, would qualify as a “top-heavy group” under the definition in this Section
with “90 percent” substituted for “60 percent” each place where “60 percent”
appears in the definition.

 

61



--------------------------------------------------------------------------------

A “super top-heavy plan” with respect to a particular Plan Year means a plan
that, as of the “determination date”, would qualify as a “top-heavy plan” under
the definition in this Section with “90 percent” substituted for “60 percent”
each place where “60 percent” appears in the definition. A plan is also a “super
top-heavy plan” if it is part of a “super top-heavy group”.

 

A “top-heavy group” with respect to a particular Plan Year means a “required” or
“permissive aggregation group” if the sum, as of the “determination date”, of
the present value of the cumulative accrued benefits for “key employees” under
all defined benefit plans included in such group and the aggregate of the
account balances of “key employees” under all defined contribution plans
included in such group exceeds 60 percent of a similar sum determined for all
employees covered by the plans included in such group.

 

A “top-heavy plan” with respect to a particular Plan Year means (i), in the case
of a defined contribution plan (including any simplified employee pension plan),
a plan for which, as of the “determination date”, the aggregate of the accounts
(within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) of “key employees” exceeds 60 percent of the aggregate of the
accounts of all participants under the plan, with the accounts valued as of the
relevant valuation date and increased for any distribution of an account balance
made in the five-year period ending on the “determination date”, (ii), in the
case of a defined benefit plan, a plan for which, as of the “determination
date”, the present value of the cumulative accrued benefits payable under the
plan (within the meaning of Code Section 416(g) and the regulations and rulings
thereunder) to “key employees” exceeds 60 percent of the present value of the
cumulative accrued benefits under the plan for all employees, with the present
value of accrued benefits for employees (other than “key employees”) to be
determined under the accrual method uniformly used under all plans maintained by
an Employer or, if no such method exists, under the slowest accrual method
permitted under the fractional accrual rate of Code Section 411(b)(1)(C) and
including the present value of any part of any accrued benefits distributed in
the five-year period ending on the “determination date”, and (iii) any plan
(including any simplified employee pension plan) included in a “required
aggregation group” that is a “top-heavy group”. For purposes of this paragraph,
the accounts and accrued benefits of any employee who has not performed services
for an Employer or a Related Company during the five-year period ending on the
“determination date” shall be disregarded. For purposes of this paragraph, the
present value of cumulative accrued benefits under a defined benefit plan for
purposes of top-heavy determinations shall be calculated using the actuarial
assumptions otherwise employed under such plan, except that the same actuarial
assumptions shall be used for all plans within a “required” or “permissive
aggregation group”. Notwithstanding the foregoing, if a plan is included in a
“required” or “permissive aggregation group” that is not a “top-heavy group”,
such plan shall not be a “top-heavy plan”.

 

The “valuation date” with respect to any “determination date” means the most
recent Valuation Date occurring within the 12-month period ending on the
“determination date”.

 

62



--------------------------------------------------------------------------------

22.2 Applicability

 

Notwithstanding any other provision of the Plan to the contrary, the provisions
of this Article shall be applicable during any Plan Year in which the Plan is
determined to be a “top-heavy plan” as hereinafter defined. If the Plan is
determined to be a “top-heavy plan” and upon a subsequent “determination date”
is determined no longer to be a “top-heavy plan”, the vesting provisions of
Article VI shall again become applicable as of such subsequent “determination
date”; provided, however, that if the prior vesting provisions do again become
applicable, any Employee with three or more years of Vesting Service may elect
in accordance with the provisions of Article VI, to continue to have his vested
interest in his Employer Contributions Sub-Account determined in accordance with
the vesting schedule specified in Code Section 22.5.

 

22.3 Minimum Employer Contribution

 

If the Plan is determined to be a “top-heavy plan” for a Plan Year, the Employer
Contributions and forfeitures allocated to the Account of each “non-key
employee” who is an Eligible Employee and who is employed by an Employer or a
Related Company on the last day of such top-heavy Plan Year shall be no less
than the lesser of (i) three percent of his “compensation” or (ii) the largest
percentage of “compensation” that is allocated as an Employer Contribution for
such Plan Year to the Account of any “key employee”; except that, in the event
the Plan is part of a “required aggregation group”, and the Plan enables a
defined benefit plan included in such group to meet the requirements of Code
Section 401(a)(4) or 410, the minimum allocation of Employer Contributions and
forfeitures to each such “non-key employee” shall be three percent of the
“compensation” of such “non-key employee”. Any minimum allocation to a “non-key
employee” required by this Section shall be made without regard to any social
security contribution made on behalf of the non-key employee, his number of
hours of service, his level of “compensation”, or whether he declined to make
elective or mandatory contributions.

 

Employer Contributions allocated to a Participant’s Account in accordance with
this Section shall be considered “annual additions” under Article VII for the
“limitation year” for which they are made and shall be separately accounted for.

 

63



--------------------------------------------------------------------------------

22.4 Accelerated Vesting

 

If the Plan is determined to be a top-heavy plan, a Participant’s vested
interest in his Employer Contributions Sub-Account shall be determined no less
rapidly than in accordance with the following vesting schedule:

 

Years of Vesting Service

--------------------------------------------------------------------------------

   Vested Interest


--------------------------------------------------------------------------------

 

Less than 2

   0 %

2, but less than 3

   20 %

3, but less than 4

   40 %

4, but less than 5

   60 %

5, but less than 6

   80 %

6 or more

   100 %

 

64



--------------------------------------------------------------------------------

ARTICLE XXIII

EFFECTIVE DATE

 

23.1 GUST Effective Dates

 

Unless otherwise specifically provided by the terms of the Plan, this amendment
and restatement is effective with respect to each change made to satisfy the
provisions of (i) the Uniformed Services Employment and Reemployment Rights Act
of 1996 (“USERRA”), (ii) Small Business Job Protection Act of 1996 (“SBJPA”),
(iii) the Tax Reform Act of 1997 (“TRA ‘97”), (iv) any other change in the Code
or ERISA, or (v) regulations, rulings, or other published guidance issued under
the Code, ERISA, USERRA, SBJPA, or TRA ‘97 (collectively the “GUST required
changes”), the first day of the first period (which may or may not be the first
day of a Plan Year) with respect to which such change became required because of
such provision (including any day that became such as a result of an election or
waiver by an Employee or a waiver or exemption issued under the Code, ERISA,
USERRA, SBJPA, or TRA ‘97), including, but not limited to, the following:

 

(a) The addition of a new Section to Article XXI entitled “Veterans Reemployment
Rights” is effective December 12, 1994.

 

(b) The following changes are effective for Plan Years beginning after December
31, 1996:

 

  (i) elimination of the family aggregation requirements;

 

  (ii) changes to the definition of “Highly Compensated Employee” in Article I
of the Plan; and

 

  (iii) changes to the definition of “leased employee” in Article I or II, as
applicable.

 

(c) Changes in the definition of “Required Beginning Date” in Article I of the
Plan are effective January 1, 1998, but with respect only to Employees who
attain age 70 1/2 on or after that date.

 

(d) Changes to the anti-alienation provisions of Article XV to include the
exceptions in Code Section 401(a)(13)(C) and (D) are effective for judgments,
orders, and decrees issued and settlement agreements entered into on or after
August 5, 1997.

 

(e) The increase in the cashout limit from $3,500 to the limit specified in the
Plan is effective January 1, 1998.

 

(f) Elimination of the look back rule for determining whether the value of a
Participant’s Account exceeds the cashout limit is effective March 22, 1999.

 

65



--------------------------------------------------------------------------------

(g) Elimination of the combined limit on defined benefit and defined
contribution plans under Code Section 415(e) is effective the first day of the
first “limitation year” beginning on or after January 1, 2000.

 

The special effective dates provided above apply the provisions of the Plan
retroactively to any plan that merged into the Plan prior to the end of its
remedial amendment period for compliance with the GUST required changes, except
to the extent the merged plan was separately amended to comply with such GUST
required changes.

 

*    *    *

 

EXECUTED AT                                         
                                                 ,
                                        , this                      day of
                    ,                     .

 

PACIFIC CAPITAL BANCORP

By:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

66